UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 20, 2010 SMSA PALESTINE ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 0-53343 26-2809270 (Commission File Number) (IRS Employer Identification No.) Shuinan Industrial Area, Songxi County, Fujian Province 353500, China (Address of Principal Executive Offices) (86) 0599-2335520 (Registrant's Telephone Number, Including Area Code) Unit 30, Block 5, 17 Fang Cao Xi Yi Chengdu, Sichuan Province, China 610000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance.These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements.These forward-looking statements are identified by, among other things, the words "anticipates", "believes", "estimates", "expects", "plans", "projects", "targets" and similar expressions.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made.Except to the extent required by applicable securities laws, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Important factors that may cause actual results to differ from those projected include the risk factors specified below. USE OF DEFINED TERMS Except where the context otherwise requires and for the purposes of this report only: · "we," "us," "our company," "our" and "SMSA" refer to the combined business of SMSA Palestine Acquisition Corp. and/or its consolidated subsidiaries, as the case may be; · "Sino Oriental" refers to Sino Oriental Agriculture Group Limited, our direct, wholly-owned subsidiary, a BVI corporation; · "Misaky" refers to Misaky Industrial Limited, our indirect, wholly-owned subsidiary, a Hong Kong corporation; · "Fujian Yada" refers to Fujian Yada Group Co., Ltd, our indirect, wholly-owned subsidiary, a Chinese corporation; · “Yaxin” refers to Fujian Yaxin Food Co., Ltd.,our indirect, wholly-owned subsidiary, a Chinese corporation; · “Shengda” refers to Fujian Shengda Import & Export Trading Co., Ltd., our indirect, wholly-owned subsidiary, a Chinese corporation; · “Xinda” refers to Fujian Xinda Food Co., Ltd. our indirect, wholly-owned subsidiary, a Chinese corporation; · "SEC" refers to the United States Securities and Exchange Commission; · "China," "Chinese" and "PRC," refer to the People's Republic of China, excluding Hong Kong, Macao and Taiwan; · "Renminbi" and "RMB" refer to the legal currency of China; · "U.S. dollars," "dollars" and "$" refer to the legal currency of the United States; · "Securities Act" refers to the United States Securities Act of 1933, as amended; and · "Exchange Act" refers to the United States Securities Exchange Act of 1934, as amended. -i- NAMING CONVENTION In China it is customary to refer to a person's name with the family name first and the given name second.We have followed this convention with respect to certain Chinese individuals named in this report, except in the notes to the financial statements. -ii- ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August20, 2010, we entered into a share cancellation agreement with Mr. Yang Yongjie (the "Share Cancellation Agreement") pursuant to which Mr. Yang agreed to surrender for cancellation 3,895,272 shares of our outstanding common stock previously issued to Mr. Yang pursuant to the terms of a Securities Purchase Agreement dated November 4, 2009. On August20, 2010, we entered into an exchange agreement with Sino Oriental, Cai Yangbo, the majority shareholder of Sino Oriental (the "Majority Shareholder") and the other shareholders of Sino Oriental (the "Exchange Agreement"), pursuant to which all of the shareholders of Sino Oriental transferred all of the issued and outstanding stock of Sino Oriental to us, and in exchange we issued to such shareholders 11,685,617 newly issued shares of our common stock. On July 23, 2010, we entered into a securities purchase agreement with an institutional investor, which was subsequently joined by other investors (the "Securities Purchase Agreement").The transactions contemplated by the Securities Purchase Agreement closed on August20, 2010 and we sold 1,939,407units at $7.88 per unit for an aggregate purchase price of approximately $15.3 million.Each unit consisted of one newly issued share of our common stock and a warrant to purchase one-fifth of a share of our common stock.The warrants are exercisable at $9.45 per share and have a term of three years.The total number of shares of common stock issuable upon exercise of the warrants issued to the investors is 387,881. Under the Securities Purchase Agreement, we agreed to register the shares of our common stock within a pre-defined period. We engaged the services of William Blair & Company, L.L.C and Halter Financial Securities, Inc. (together, the "Placement Agents") to assist us in connection with the transactions under the Securities Purchase Agreement pursuant to the terms of a letter agreement dated January 28, 2010 and an Amendment and Joinder Agreement dated June 10, 2010 between Fujian Yada and the Placement Agents.We also engaged the services of HFG Investments Limited to provide certain financial advisory services to us in China.In connection with the transactions contemplated by the Securities Purchase Agreement, we paid to the Placement Agents and the financial advisor cash compensation in the aggregate amount of $1,069,777. In addition, we issued to the Placement Agents and the financial advisor, in the aggregate, warrants to purchase 135,759 shares of our common stock. The warrants are exercisable at a price of $9.45 per share and have a term of three years. As a result of transactions under the Share Cancellation Agreement, the Exchange Agreement and the Securities Purchase Agreement, we currently have 14,729,756 shares of common stock issued and outstanding. On August20, 2010, we also entered into a lock-up agreement with the shareholders of Sino Oriental (the "Lock-Up Agreement"), pursuant to which the shareholders irrevocably agreed not to offer, pledge, sell, contract to sell or otherwise transfer or dispose of shares of our common stock during the period commencing on the date of the Lock-Up Agreement and ending on the first anniversary of the date that the registration statement required by the Securities Purchase Agreement is first declared effective by the SEC.The lock up relates to 100% of the shares of our common stock held by the Majority Shareholder and 50% of the shares of our common stock held by the other Sino Oriental shareholders. In connection with the Securities Purchase Agreement, the Majority Shareholder entered into a make good escrow agreement (the "Make Good Escrow Agreement") pursuant to which he pledged to the investors that invested under the terms of the Securities Purchase Agreement, 1,939,407 shares of our common stock owned by the Majority Shareholder.The shares will be released from the pledge if we meet certain operating milestones contained in the Make Good Escrow Agreement.If we fail to meet the operating milestones, then the investors will have the right to foreclose on the shares pursuant to the pledge and the terms of the Make Good Escrow Agreement.See Item 5.06 of this report below for more details. The foregoing description of the terms of the Share Cancellation Agreement, the Exchange Agreement, the Lock-Up Agreement, the Securities Purchase Agreement, and the Make Good Escrow Agreement, is qualified in its entirety by reference to the provisions of those documents filed as Exhibits 2.1, 4.1, 10.1, 10.2 and 10.3, respectively, to this report, which are incorporated by reference herein. - 1 - ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On August20, 2010 (the "Closing Date"), we completed an acquisition of Sino Oriental pursuant to the Exchange Agreement.The acquisition was accounted for as a recapitalization effected by a share exchange, wherein Sino Oriental is considered the acquirer for accounting and financial reporting purposes.The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. We have included the information that would be required if the registrant were filing a general form for registration of securities on Form 10, including a complete description of the business and operations of Sino Oriental and its operating subsidiaries in Item 5.06 below, which is incorporated herein by reference. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On August20, 2010, in connection the Exchange Agreement we issued 11,685,617 shares of our common stock to the shareholders of Sino Oriental.The total consideration for the 11,685,617 shares of our common stock is 50,000 shares of Sino Oriental, which are all of the issued and outstanding capital stock of Sino Oriental.We did not receive any cash consideration in connection with the share exchange.The number of our shares issued to the shareholders of Sino Oriental was determined based on an arms-length negotiation.The issuance of our shares to those shareholders was made in reliance on the exemption provided by Section 4(2) of the Securities Act for the offer and sale of securities not involving a public offering, and Regulation D and Regulation S promulgated under the Securities Act. On August20, 2010, under the terms of the Securities Purchase Agreement, we sold 1,939,407 units, each consisting of one share of our common stock and a warrant to purchase one-fifth of a share of our common stock, to certain institutional investors for a total of $15.3 million.The warrants entitle their holders to purchase, in the aggregate, 387,881 shares of our common stock.In addition, we issued to the Placement Agents and the financial advisor warrants to purchase 135,759 shares of our common stock. The warrants are exercisable at a price of $9.45 per share and have a term of three years.The issuance of our shares and warrants to the investors and the Placement Agents was made in reliance on the exemption provided by Section 4(2) of the Securities Act for the offer and sale of securities not involving a public offering, and Regulation D and Regulation S promulgated under the Securities Act. In instances described above where we issued securities in reliance upon Regulation D, we relied upon Rule 506 of Regulation D.The parties who received the securities in such instances made representations that such party (a) is acquiring the securities for his, her or its own account for investment and not for the account of any other person and not with a view to or for distribution, assignment or resale in connection with any distribution within the meaning of the Securities Act, (b) agrees not to sell or otherwise transfer the purchased shares unless they are registered under the Securities Act and any applicable state securities laws, or an exemption or exemptions from such registration are available, (c) has knowledge and experience in financial and business matters such that he, she or it is capable of evaluating the merits and risks of an investment in us, (d) had access to all of our documents, records, and books pertaining to the investment and was provided the opportunity ask questions and receive answers regarding the terms and conditions of the offering and to obtain any additional information which we possessed or were able to acquire without unreasonable effort and expense, and (e) has no need for the liquidity in its investment in us and could afford the complete loss of such investment.Management made the determination that the investors in instances where we relied on Regulation D are accredited investors (as defined in Regulation D) based upon management's inquiry into their sophistication and net worth.In addition, there was no general solicitation or advertising for securities issued in reliance upon Regulation D. In instances described above where we indicate that we relied upon Section 4(2) of the Securities Act in issuing securities, our reliance was based upon the following factors: (a) the issuance of the securities was an isolated private transaction by us which did not involve a public offering; (b) there were only a limited number of offerees; (c) there were no subsequent or contemporaneous public offerings of the securities by us; (d) the securities were not broken down into smaller denominations; and (e) the negotiations for the sale of the stock took place directly between the offeree and us. In instances described above where we indicate that we relied upon Regulation S promulgated under the Securities Act in issuing securities, our reliance was based upon the following factors: (a) each subscriber was neither a U.S. person nor acquiring the shares for the account or benefit of any U.S. person, (b) each subscriber agreed not to offer or sell the shares (including any pre-arrangement for a purchase by a U.S. person or other person in the United States) directly or indirectly, in the United States or to any natural person who is a resident of the United States or to any other U.S. person as defined in Regulation S unless registered under the Securities Act and all applicable state laws or an exemption from the registration requirements of the Securities Act and similar state laws is available, (c) each subscriber agreed not to engage in hedging transactions with regard to our shares of common stock unless in compliance with the Securities Act, (d) each subscriber made his, her or its subscription from the subscriber's residence or offices at an address outside of the United States and (e) each subscriber or the subscriber's advisor has such knowledge and experience in financial and business matters that the subscriber is capable of evaluating the merits and risks of, and protecting his interests in connection with an investment in us. - 2 - ITEM 4.01CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT In conjunction with the share exchange discussed in Item 1.01 above, immediately following the closing of the share exchange our auditor relationship with SW Hatfield CPA ceased effective August 20, 2010. (a)(1) Previous Independent Accountant (i) We report that, immediately following the closing of the share exchange transaction discussed in Item 1.01 above, we dismissed our auditor, SW Hatfield CPA, effective August 20, 2010. (ii) SW Hatfield CPA’s report on our financial statement for the fiscal years ended December 31, 2009 and 2008 and the related statements of operations, stockholders’ equity and cash flows for the years then ended and for the period from August 1, 2007 (date of bankruptcy settlement) to December 31, 2009 did not contain an adverse opinion or disclaimer of opinion, and were not modified as to uncertainty, audit scope, or accounting principles. However, the reports contained an explanatory paragraph disclosing the uncertainty regarding our ability to continue as a going concern. (iii) The decision to dismiss SW Hatfield CPA as our certifying accountants was recommended and approved by our Board of Directors on August 19, 2010. (iv) In connection with the audits of our financial statements for the years ended December 31, 2009 and 2008 and the related statements of operations, stockholders’ equity and cash flows for the years then ended and for the period from August 1, 2007 (date of bankruptcy settlement) to December 31, 2009 and any subsequent interim period through the date of dismissal, there were no disagreements, resolved or not, with SW Hatfield CPA on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of SW Hatfield CPA, would have caused them to make reference to the subject matter of the disagreement(s) in connection with their reports on our financial statements. (a)(2) Engagement of PKF Hong Kong as Our Independent Accountant. On August 19, 2010, our board of directors recommended and approved the engagement of PKF Hong Kong effective after our shares exchange transaction discussed in Item 1.01 above, as our independent accountant to audit our financial statements for its fiscal year ended December 31, 2010. We engaged PKF Hong Kong effective August 24, 2010. During the years ended December 31, 2009 and 2008 and the subsequent interim period ended June 30, 2010, and through the date of the firm’s engagement, we did not consult with PFK Hong Kong with regard to: (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on our financial statements; or (ii) any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) and the related instructions to Item 304 of Regulation S-K) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). - 3 - (a)(3) We have provided SW Hatfield CPA with a copy of the disclosures we are making in response to this Item. We have requested SW Hatfield CPA to furnish a letter addressed to the Commission stating whether it agrees with the statements made by us in (a)(1)(i),(ii) and (iv) above and, if not, stating the respects in which SW Hatfield CPA does not agree. A copy of such letter, dated August 23, 2010, is filed as Exhibit 16 to this Current Report on Form 8-K. ITEM 5.01CHANGES IN CONTROL OF REGISTRANT As a result of the closing of the Exchange Agreement and after giving effect to the transactions contemplated by the Securities Purchase Agreement, the Majority Shareholder owns 61.01% of the total outstanding shares of our capital stock and 61.01% total voting power of all our outstanding voting securities. See Item 1.01 above and Item 5.06 below, each of which is incorporated herein by reference. ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Upon the closing of the Exchange Agreement, as of August20, 2010, Yang Yongjie, our sole director, submitted his resignation letter pursuant to which he resigned immediately from all offices of our company that he holds and from his position as our director effective ten days following our filing of a Schedule 14F-1 with the SEC and mailing the Schedule 14F-1 to our registered stockholders (the "Effective Date").The resignation of Mr. Yang is not in connection with any known disagreement with us on any matter. On August20, 2010, in connection with the closing of the Exchange Agreement, Mr. Zhan Youdai was appointed to our board of directors and was appointed as our Chief Executive Officer, Mr. Zhang He was appointed to our board of directors and Mr.Tsang Yin Chiu Stanley was appointed our Chief Financial Officer and Secretary. For certain biographical and other information regarding the newly appointed officers and directors, see the disclosure under Item 5.06 of this report, which disclosure is incorporated herein by reference. ITEM 5.06CHANGE IN SHELL COMPANY STATUS On August20, 2010, we acquired Sino Oriental in a reverse acquisition transaction.Prior to the transactions contemplated by the Exchange Agreement we were a shell company as defined in Rule 12b-2 under the Exchange Act.As a result of the transactions contemplated by the Exchange Agreement, we are no longer a shell company.The information with respect to the transaction set forth in Item 2.01 is incorporated herein by reference. FORM 10 DISCLOSURE We are providing below the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the combined enterprises after the acquisition of Sino Oriental, except that information relating to periods prior to the date of the reverse acquisition only relate to SMSA Palestine Acquisition Corp. unless otherwise specifically indicated. DESCRIPTION OF BUSINESS BUSINESS OVERVIEW We are a green and organic food producer headquartered in Fujian Province, China.We grow, process and distribute over 100 varieties of fresh and processed agricultural products.Our product offerings can be generally categorized into the following three main categories: · Bamboo shoot products - 4 - · Fresh vegetables and fruits · Processed vegetables We are one of the leading producers of organic bamboo shoot products in China and are a provider of fresh fruits and vegetables and processed fruits and vegetables.We are vertically integrated with operations that include the planting, harvesting, processing, packaging and selling of final products.Through our vertically integrated model, we offer direct and strict control over our fresh agricultural products, which we believe allows us to generate high margins and provide stronger guarantees for product quality relative to providers that are not vertically integrated. At present, we have the right to use, through long-term lease contracts, over 17,300 acres (70.01 square kilometers) of bamboo forest, and 10,400 acres (42.09 square kilometers) of vegetable planting bases and mushroom cultivation bases. All of our production operations are conducted in China and approximately 86% of our sales in 2009 were to the domestic Chinese market. Our state-of-art processing facilities are located in Nanping City, Fujian Province, an area that is well-known for producing organic and premium agricultural products, including bamboo shoots, in China.We conduct processing through two subsidiaries, Fujian Yada Group Co., Ltd and Fujian Yaxin Food Co., Ltd with a total annual capacity of 150,000 metric tons of processed agricultural products.We own a 1,500-metric ton cold storage warehouse which was fully utilized in 2009. We sell our products through an extensive sales and distribution network, consisting of our own sales force as well as more than 80 distributors for the Chinese market and 20 distributors for the Japanese market.Our domestic sales network covers 10 provinces and cities including Shanghai, Beijing, Tianjin, Shandong, Jiangsu, Zhejiang, Fujian, Hubei, Henan, and Guangdong in China.We sell our products to farmer's markets and supermarkets in Fujian Province and Shanghai and to food manufacturers and restaurants in China.In China, we sell both processed and fresh agricultural products.In 2009, we derived approximately 86% of our revenue domestically and have established strong brand equity in the Chinese market.We also sell our products through distributors to supermarkets, food manufacturers and restaurants in the Japanese market.We sell semi-finished and final processed products to Japan.Sales to the Japanese market contributed approximately 14% of our total revenue in 2009. Currently we operate our business through the following entities: Subsidiary Fujian Yada Group Co., Ltd. Fujian Yaxin Food Co., Ltd Fujian Xinda Food Co., Ltd Fujian Shengda Import and Export Trading Co, Ltd. Year established Business operations Fresh and processed foodproducts Fresh and processed foodproducts Production and marketing of bamboo shoots Exports - 5 - After the exchange, our current organizational structure is as follows: Our sales revenue grew approximately 54% in the fiscal year ended December 31, 2009 to $39.8 million, from $25.8 million in the prior year.Net income grew approximately 81% in the fiscal year ended December31, 2009 to $12.1 million, from $6.7 million in the prior year.Our gross margin for the year ended December31, 2009 was approximately 33%. In the first six months of 2010, our sales revenue grew by 70% to $32.7 million, from $19.2 million in the same period of 2009.Net income grew by 122% in the first six months of 2010 to $8.2 million, from $3.7 million in the same period of 2009.Our gross margin for the first six months of 2010 was 30%. OUR INDUSTRY The Bamboo shoot industry Bamboo is a group of perennial evergreen plants and is one of the fastest growing woody plants in the world.Bamboo shoots are new bamboo culms that come out of the ground.They are edible and widely used in a number of Asian dishes and broths.Bamboo shoots are low in saturated fat, cholesterol and sodium; yet they are a good source of protein, vitamin E, niacin, iron, and dietary fiber.Bamboo shoots have similar nutritional elements as asparagus and are widely recognized as a healthy, green, organic food source.(Source: www.wikipedia.com andwww.nutritiondata.com) China has over 10 million total acres (40,468 square kilometers) of bamboo forest, placing it first in the world (Source: China Bamboo Shoot Association).China is also the largest producer of bamboo shoot products with over 90% of global market share (Source: China Bamboo Shoot Association).The overall Chinese bamboo shoot industry is highly fragmented; there are currently over 2,000 bamboo shoot companies in China.Based on information from the China Bamboo Shoot Association and our estimate, we believe that we are one of the largest producers of bamboo shoot products in China. - 6 - Organic food products industry The global organic food market has experienced over 30% growth in the past few years.China is one of the world's fastest growing markets for organic food products both in terms of consumer demand and commercial production.Sales of organic food products reached $900 million in China in 2007, and accounted for only 1.5% of the global market share.( Source: www.ofcc.org.cn).The Organic Food Certificate Center estimates that China will account for more than 5% of the global organic food industry within the next ten years.(Source: www.ofcc.org.cn) China has a strong and growing organic and green food industry.China's approach to organic food is somewhat unique to other countries, in that the organic food space is segmented into Certified Organic and Green Food."Green Food" refers to safe, fine quality and nutritious food produced and processed under the principals of sustainable development and certified by a particular organization based on special standards and permitted to be sold with green food logo.The certified green food can be divided into two groups: Grade A (allowing the use of a certain amount of chemical materials) and Grade AA (another name for organic food). (Source: "Enhancing Sustainable Development Through Developing Green Food: China's Option" presented by Liu Lijuan, First Secretary, Mission of China to the United Nations in Geneva, July, 30 2003.) Organic food production requires that no chemical be used in the process.The objectives of Green Food are low environmental impact, good food safety and social efficiency.China has adopted the Green Food certifications as an alternative to full Organic certification, enabling the production of nutritious and safe foods, without the typical drop in agricultural production output that full Organic certification could cause.(Source: Wikipedia:Organic Food; Organic Food Certification)Fujian Yada sells products that are certified as Green Food, as well as products that are certified as Organic Food under the JAS (Japanese Agriculture Standard).The company submitted an application to the Chinese authority for Organic Food certification on the company's bamboo shoots. The rising popularity of organic and green foods is driven by a number of factors.First and foremost is the increasing concern of China's rising middle class with food safety.The concerns on food safety relate to both the short term harmlessness and nutrition of the food, as well as to longer term concerns on the use and potential health impact of chemicals that are used in the production of the food.There is also increasing concern with the impact of agricultural production on the environment and the residual effects on the ecosystem. OUR GROWTH STRATEGY As a vertically integrated green and organic agricultural product producer in China with strong brand recognition, we believe we are well positioned to capitalize on future industry growth.We are focused on leveraging industry opportunities and our competitive strengths to become China's leading brand for green and organic food products through the following initiatives: · Expand our planting base.Our planting bases are running at close to full capacity.Our 17,300 acres of bamboo forest produced approximately 25,000 metric tons of bamboo shoots in 2009.Our 10,400 acres of vegetable and fruit planting bases collectively produced approximately 50,000 metric tons of vegetables and fruits.In order to satisfy increasing market demand, we plan to expand our planting base by an additional 11,500 acres of bamboo forest and an additional 4,900 acres of vegetables and fruits planting base by the end of 2010.We expect to secure additional land rights under terms that are consistent with our past practices. · Improve our profitability by continuously introducing new high value addedproducts.We currently offer fresh and processed bamboo shoots, fresh and processed vegetables and fresh fruits.We constantly evaluate our products and adapt to changes in market conditions by updating our products to reflect new trends in consumer preferences.Through our own research and development and cooperation with academic institutions, we plan to introduce at least 1 or 2 new products each year, which are higher value added than existing products and are able to improve our profitability.For instance, we recently launched high PH bamboo shoots, which we believe provides a significant competitive advantage.We have submitted a patent application on the high PH bamboo shoot product line. - 7 - · Further expand our domestic sales and distribution network and enter new markets.We are focused on expanding our sales and distribution channels in the domestic China market, and maintaining existing customers in Japan.We currently sell through distributors and members of our own sales force to farmers' markets, supermarkets, food manufacturers, restaurants and retailers in China.To support our future growth, we intend to further expand our domestic sales and distribution channels in our covered geographic areas and explore new markets by increasing Fujian Yada's brand presence in additional supermarkets. · Increase our cold storage capacity.Currently, we have 1,500 metric ton cold storage facility for storing fresh and semi-finished products.In 2009, our cold storage capacity was fully utilized.We plan to invest approximately $2.9 million in a new 10,000 metric ton cold storage facility in order to meet the requirements of our existing products and the anticipated need for recent new product launches. · Further enhance our brand recognition.We have been gaining brand recognition in China, especially in Fujian Province.We will further enhance our branding through branded counters in supermarkets.We also plan to open a number of new exclusive Yada-branded distribution locations in select locations in China. OUR PRODUCTS We currently provide over 100 kinds of fresh and processed products that are categorized into the following three categories:organic bamboo shoot products, fresh vegetables and fruits and processed vegetables. Organic bamboo shoot products Our bamboo shoot products are all organic, and are either certified or capable of being certified by the Japanese Agricultural Standard (the highest agricultural quality standard used by the OMIC).We sell fresh bamboo shoots and processed bamboo shoot products.We have developed strong brand equity for bamboo shoot products in China.In 2009, our bamboo shoot revenue accounted for 49% of our total revenue. According to China Customs statistics, we believe we are one of the leading bamboo shoot producers in China. Fresh bamboo shoots are harvested from December to April.According to Chinese custom, bamboo shoots which are harvested before Marchare "winter bamboo shoots," and those harvested starting from March are "spring bamboo shoots."Winter bamboo shoots are lower in output and higher in price compared with spring bamboo shoots.We sell most of our winter bamboo shoots and a portion of our spring bamboo shoots as fresh products, and use the rest of spring bamboo shoots as raw material to produce processed bamboo shoot products in accordance with specific customer requests. Fresh bamboo shoots are delivered directly to customers after sorting, weighing and packaging.Processed bamboo shoots are boiled in water immediately after harvesting, and are then preserved in 18 liter metal cans.Processed bamboo shoots can be stored for up to three years before being turned into final product.We can process water boiled bamboo shoots into various forms, such as block, slice, strip or crumb, based upon customer requirements.All final products are packaged in vacuumed plastic bags. We recently launched a new processed bamboo shoot product called the high PH bamboo shoot.It is produced from fresh spring bamboo shoots using our own proprietary process.We have applied for patent protection on the processing procedures and formulation for high PH bamboo shoots, and the application is pending. High PH bamboo shoots keep a fresh appearance, taste and flavor over time by maintaining a similar PH value level to that of fresh bamboo shoots.These attributes significantly differentiate this product from traditional processed bamboo shoots.We believe we are the sole supplier of this product in the world.By having high PH bamboo shoots, our customers are able to enjoy fresh tasting bamboo shoots during the off-season which we estimate to be during the months of May to December.Because high PH bamboo shoots are produced from low cost spring bamboo shoots and can be sold at premium off-season prices, the product is generating higher gross profit margin than fresh bamboo shoots and traditional processed bamboo shoots.While it is still early, we have experienced strong demand for high PH bamboo shoots since launching in April 2010, and believe this product has great market potential. - 8 - Bamboo wood In order to maintain an optimal density of bamboo forests for production of bamboo shoots, we cut and harvest a proportion of older bamboo and sell it for wood products.In 2009, approximately 8% of our total revenue was derived from selling mature bamboo for use in wood products. Fresh vegetables and fruits Our fresh vegetables and fruits are either certified or ready to be certified as Green Food by the China Organic Food Certification Authority, the Chinese authority responsible for overseeing organic food production.Fresh fruits and vegetables accounted for 38% of our total revenue in 2009. We grow and sell 10 species of products, including mushrooms, corn, taro, radishes, cucumbers, ginger, grapes, and grapefruits.We harvest fresh vegetables and fruits, sort, weigh, pack and deliver these fresh vegetables and fruits to customers.Different species have different harvest seasons.Currently, all of our fresh vegetables and fruits are self-supplied from our planting bases and shipped to customers in season. Commencing in 2010, we plan to increase the number of species and build greenhouses to grow high value-added organic off-season vegetables.Organic off-season fresh vegetables will be pre-processed by washing, sorting, and packaging in plastic trays before being delivered to the market.We expect off-season vegetables to become an additional avenue of growth. Processed vegetables Our processed vegetables are typically harvested, boiled and then dehydrated or brined. Processed vegetables include water boiled fuki, water boiled corn, brined ginger, water boiled mushrooms, dehydrated mushrooms and water boiled warabi.We self-supply most of the raw materials for our processed vegetables from our own planting bases.We also purchase pre-processed vegetables which are either not available in Fujian Province or we are unable to produce in sufficient quantity.Processed vegetablescontributed 5% of our total revenue in 2009. RAW MATERIALS AND SUPPLIERS Planting bases Our vertically integrated operations provide us with unique control over our planting bases. As a result we can ensure our products have very high quality, meet applicable certification guidelines and are delivered to customers in a timely fashion. In 2009, we self-supplied all fresh agricultural products and majority of the raw materials for processed agricultural products.Fresh agricultural products are harvested, sorted, packaged and delivered directly to distributors and end-users. The remaining fresh agricultural products are delivered to production facilities for processing.The table below summarizes our planting bases as of December 31, 2009 and our anticipated expansion for 2010. 2010E Bamboo forest 17,300 acres (70.01 square kilometers) 28,800 acres (116.55 square kilometers) Vegetables&Fruits (including mushrooms) 10,400 acres (42.09 square kilometers) Full capacity 15,300 acres (61.92 square kilometers) We strategically manage our planting bases to optimize operating efficiencies, to offer a broader product offering, and to support our year-round sales and processing.The following chart illustrates the planting cycle for most of our fresh produce on a 12-month basis. - 9 - Product Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Winter Bamboo shoot Spring Bamboo shoot Fuki Corn Mushroom Cucumber Grape Grapefruit Taro Ginger Radish Bamboo forest As of June 30, 2010, we had the right to use approximately 17,300 acres (70.01 square kilometers) of bamboo forest.We enter into lease agreements with the local rural village cooperatives and pay rent for the use of the land.Generally, the terms of our leases are for a period of 30 years.On average we are currently in the fifth year of our lease terms. We utilize our experience in bamboo growing to improve bamboo shoot yields by timely weeding and strategic clearing of older bamboo, thus ensuring adequate light and resources to maintain optimal capacity.Bamboo shoots are harvested from Decemberto April.During the harvest season, we hire additional temporary workers. Currently, we use no fertilizers or pesticides in growing our bamboo shoots. We are currently at full utilization of our existing bamboo forest. We plan to expand before the fourth quarter of 2010 to an aggregate of 28,800 acres (116.55 square kilometers). We expect to be able to harvest bamboo shoots produced by the new forest in December 2010.We do not expect our bamboo forest expansion to be a significant contributor to our 2010 revenue.However, we do expect the expansion to positively impact 2011 revenues. Vegetable and fruit planting base As of June 30, 2010, we had the right to use over 10,400 acres (42.09 square kilometers) of vegetable and fruit planting bases through long-term lease contracts.Our leases are held under 20-year terms.On average we are currently in the fourth year of our lease terms. We adopt an integrated approach in managing vegetable and fruit planting processes.Before planting, we receive sales indications from our customers on required amounts and specifications.After analyzing the indications, we formulate a planting schedule by taking into account order sizes, market dynamics, and land requirements.The lead time for agricultural production varies depending on the type of vegetable or fruit, and on average, takes three to four months.This customer-driven process is intended to improve production efficiency and eliminate over/under production of products. Farmers conduct the entire planting process according to our standardized planting procedures using designated seeds, fertilizer, and pesticides.For each batch of products, we execute field tests for pesticide residuals and product quality 10 days before harvesting. Procurement In addition to our planting bases, we procure raw materials from contracted planting bases and other suppliers.Our contracted planting bases are in China and operated by farmers on their own farmland.Products are planted according to our requirements and purchased by us at market prevailing prices.We also purchase raw materials from other suppliers including seeds, fertilizers, fresh agricultural products, semi-processed vegetables for further processing by us, and packaging materials. - 10 - We purchased some fresh and semi-processed bamboo shoots in 2009 in order to meet demand that exceeded our planting base or that did not grow in Fujian Province.Because the expansion of our bamboo forest this year will not be a large contributor to our bamboo shoot capacity until 2011, we will still need to procure additional semi-processed bamboo shoots to meet growing demand in 2010.In addition, we will still need to purchase semi-processed species of bamboo shoots that do not grow in Fujian Province, such as semi-processed bitter bamboo shoots from Sichuan Province and semi-processed slender bamboo shoots from Zhejiang Province. Besides bamboo shoots, we also purchase some fresh and semi-processed vegetables which do not grow in Fujian Province or which we do not adequately produce from our own planting bases.In the future, we expect to continue to procure fresh and semi-processed vegetables from third party suppliers when it makes strategic sense. PRODUCTION Production Facilities Our two production facilities are located in Nanping City, Fujian Province and are operated by our subsidiaries, Fujian Yada and Yaxin.Fujian Yada's facility encompasses approximately 10,000 square meters of factory and warehouse space. Yaxin's facility encompasses approximately 12,000 square meters of factory and warehouse space. Our processing facilities are state-of-art and employ advanced processing facilities and testing equipment.Our facilities have been built according to world-class standards to meet our Japanese customers' stringent requirements.The existing production lines are multi-functional and can be used to produce all of our harvested products. We have three production lines in the Fujian Yada facility. One line is a preliminary processing line for processing fresh agricultural products into semi-processed products, where they are then stored in 18 liter metal cans for year-round sales.Two lines are further processing lines used for further processing semi-processed products (i.e., stored products) into final products according to market orders and customer requirements. There are two production lines in the Yaxin facility. One line is a preliminary processing line and the other is a final product processing line. We preliminarily process all fresh produce within a couple of days after harvesting in order to prevent spoilage or perishing. In 2009, we fully utilized all preliminary processing lines during the harvest seasons of our major fresh produce. We intend to expand our preliminary processing capacity to support further growth.The further processing production lines' annual capacity of 150,000 metric tons was approximately 50% utilized in 2009. We do not expect to expand capacity of further processing in 2010. Production Process Our processing procedures are carefully designed and tailored to meet the various requirements of different agricultural products. We leverage deep and unique processing knowledge around planting optimization, temperature and timing control and preservation condition control, to provide the best possible appearance and taste of our agricultural products. The production process varies depending upon the type of product, but generally involves three steps.By way of example, the following are the steps we take in processing bamboo shoots.The first two steps are conducted by preliminary processing lines, and the last step is conducted by further processing lines. - 11 - Step-1 Pre-processing Pre-processing consists of boiling the bamboo shoots in water, then peeling, coarse treating, pre-cutting, and washing.Pre-processing is labor intensive; almost all of the work is done by hand.We hire temporary workers during the harvesting season from March to April, to perform these pre-processing functions.To date, we have not experienced any difficulties in hiring temporary workers for these processes. Step-2 Semi-product Semi product is created by sorting, weighing, inspecting, sterilizing, canning and storing products. After being cut into a standardized size, all semi-products are sterilized under high temperature.Products are then placed in sealed 18 liter cans and stored under normal temperatures for year-round further processing.In the case of high PH bamboo shoots, the sealed 18 liter cans must be stored in a cold storage facility. Step-3 Finished-product We take semi-products and further process them, according to customer specifications, into different forms such as block, flake, slice, strip or crumb.We pack products in vacuumed plastic packaging and perform quality tests on each batch. Storage As of December 31, 2009, we had 1,500 metric ton cold storage,and 10,000 square meters of room temperature warehouse space.Cold storage is used to temporarily store fresh produce before preliminary processing or delivering to customers during warm weather.Starting in the second half of 2010 cold storage will also be used to store semi-processed high PH bamboo shoots.Room temperature warehouses are used to store semi-processed products (except for semi-processed high PH bamboo shoots) and finished products. We currently use all of our cold storage capacity.To meet demand, we are adding 10,000 metric tons of cold storage by the end of 2010.The primary purposes of building the new cold storage facility are to: · Provide the necessary storage for fresh raw materials which are later used for processed products · Satisfy the storage needs for our high PH bamboo shoot production · Improve fresh produce delivery flexibility as market conditions change Quality Control and Certificates Product quality is a core focus of ours.We have an established and traceable quality control system in place from planting to finished products. Quality Control System We conduct quality control in the following procedures: - 12 - Certificates We have obtained the following certificates for our products and planting bases: · Japanese Agricultural Standard (the highest agricultural quality standard issued by Overseas Merchandise Inspection Company) · ISO 9001:2000 (obtained in 2003) · Hazard Analysis and Critical Control Points · Green Food by China Green Food Development Center (中国绿色食品发展中心) We are currently in the process of applying for Organic Food Certificate of China with China Organic Food Certification Center (中绿华夏有机食品认证中心). MARKETS, SALES AND DISTRIBUTION Chinese Market In 2009, approximately 86% of our products were sold into the domestic Chinese market.We sell products in China through more than 80 distributors and through our own sale force.Our domestic sales network covers 10 provinces and cities including Shanghai, Beijing, Tianjin, Shandong, Jiangsu, Zhejiang, Fujian, Hubei, Henan, and Guangdong.All of our processed products are sold in China under the Fujian Yada brand. We sell products through distributors and our own sales force to: - 13 - · Farmer's markets · Local supermarkets in Fujian Province, including Carrefour, Wal-Mart, NDH-Mart, and Yonghui · Hotels, food courts and chain restaurants, such as Little Sheep · Specialty stores · Other supermarkets in Eastern China · Food manufacturers · The high speed train originating from the Fuzhou station We currently have sales offices in Shanghai and Fuzhou. Our sales teams are responsible for pursuing direct sales to customers as well as new businesses in the Eastern China market.We have direct contracts with Carrefour, RT-mart, Kangda-mart, Hui Jin stores, and Hualian marts in Shanghai.We are also in discussions for potential contracts with multiple major global retailers and hope to have a number of new wins completed within the year. In the future, we plan to expand our sales channels through three core initiatives: · We plan to increase the number of our direct sales to end users and also the number of our distributors. · We expect to continue to expand our customer base to include brand chain supermarkets, food courts, hotels and restaurants in the Eastern China region, especially in Shanghai. · We plan to open new distribution locations that are exclusive to the Yada brand in Shanghai, Fujian, Zhejiang, Guangdong and other provinces, starting in the second half of 2010.The first distribution location in Shanghai was opened in June 2010, and is located in a high-end large scale residential community.These locations will be dedicated to selling green and organic agricultural products under the Yada brand and will focus on bulk orders to local hotels, restaurants and stores, with a small retail component for gift packages.We will employ a franchise model for a majority of the distribution locations, which will allow us to create a group of new customers, maintain quality and inventory control, while reducing our working capital requirements and ongoing responsibilities for operating costs of the locations. Japanese Market In 2009, sales from the Japanese market accounted for approximately 14% of our total revenue.We sell semi-finished and final processed products to Japan.We do not currently sell fresh agricultural goods to Japan.At present, we perform all export business through one subsidiary, Shengda.We sell products into Japan through more than 20 overseas distributors.Our Japanese customers primarily consist of convenience stores and food manufacturers.In addition, we are a raw material supplier to Yamazaki, a bread manufacturer in Japan. All of the products we sell to Japan are sold under an OEM arrangement and are labeled under a third party's brand name.However, the product package credits Fujian Yada as the raw material provider.We anticipate stable growth in the Japanese market for the foreseeable future. Brand Strategy We seek to expand our customer base and enhance brand recognition by: · Continuing to penetrate well-known supermarkets to promote organic and green food products - 14 - · Attending various green food exhibitions and organizing nutrition training sessions for distributors to promote crude fiber food and green agricultural food · Launching our exclusive Yada-branded distribution locations in major cities OUR COMPETITION At present, there are thousands of bamboo shoot producers in China. The market is competitive and highly fragmented.Based on the information from the Chinese Bamboo Shoot Association, we believe we are one of the largest producers of bamboo shoot food products in China. We attribute our success to date and potential for future growth to a combination of strengths, including the following: · The vertical integration of planting bases and production lines creates competitive advantages.We possess our own planting bases and processing facilities, which enables us to control all facets of production, from growing the raw materials to processing and selling finished products to consumers. In 2009, we grew and self-supplied majority of our raw materials, including bamboo shoots, mushrooms, corn, taro, fuki, radishes, cucumbers, ginger, grapes and grapefruits. We believe our vertically integrated business model provides us with enhanced production efficiency, stable supply of products and better control over costs. · The strategic location of our production facilities provides us with competitive costs and adequate raw material supply. Our planting bases and processing facilities are strategically located near the borders of Fujian Province, Jiangxi Province and Zhejiang Province, as well as within close proximity to the city of Shanghai. This arrangement not only affords us access to those three provinces and the city of Shanghai, but also facilitates low logistics costs, which in turn enables us to deliver fresh agricultural products on-time.In addition, Fujian Province is widely recognized as the #1 growing area for bamboo globally.This provides us with access to a large potential planting base. · We operate a diversified and seasonally complementary product portfolio.We sell over 100 varieties of fresh and processed agricultural products, which allows us to meet the demands of a variety of customers and mitigate seasonality risks. · We provide high quality products through a traceable and systematic quality control system.We place significant emphasis on food safety and have a well established, traceable and strict quality control system for all stages of our business, including planting, raw material sourcing, processing, packaging, storage and transportation.We apply internal quality controls which we believe are stricter than the national standard.We have received numerous certifications for our planting, processes, and products, including ISO 9001 certification for our production lines, HACCP certification for boiled bamboo shoots, boiled fuki, boiled mixed vegetables (including lotus root, osmunda japonica thumb and pteridium aquitinum), boiled edible fungus, and boiled corn soft pack can, Green Food Certification for most of our fresh vegetables and fruits, and the Japanese Agricultural Standard for most of our bamboo shoots. · Our strong R&D capability allows us to continuously develop new high value-added products.We launch new products every year and continue to improve our product portfolio with high margin and high value-added products.We plan to launch at least one or two significant high margin products each year.This year, we launched high PH bamboo shoots. The product is generating strong sales in the first few months after introduction and is currently under patent application in the domestic China market. · We have a leading market position and significant brand equity. We believe we are the largest supplier of bamboo shoots in terms of sales volume and a leading supplier of fresh and processed vegetables and fruit in China.We sell our products under the Fujian Yada brand in China and private labels in the Japanese market.We believe we have achieved brand recognition in China, especially in Fujian Province, where our headquarters are located. - 15 - · We are growing significantly and believe there are many opportunities for additional growth.Our net sales increased by approximately 54% from $25.8 million in fiscal 2008 to $39.8 million in fiscal 2009.Our net income increased approximately 81% from $6.7 million in fiscal 2008 to $12.1 million in fiscal 2009. In the six months of 2010, our net sales were $32.7 million and our net income was $8.2 million. · We have established multi-layered sales channels and an extensive sales network in Chinese and Japanese markets.We sell all fresh agricultural products and a portion of our processed products in China through an extensive nationwide sales and distribution network, covering 10 provinces and cities.This network was comprised of more than 80 distributors and about 40 direct sales employees of our sales offices in Shanghai and Fuzhou. We sell our products to farmers markets and supermarkets in Fujian and in Shanghai (including but not limited to Carrefour, Wal-Mart and Yonghui), and various food manufacturers, chain restaurants and retailers in China.We also plan to open exclusive, Yada-branded distribution locations in Shanghai, and in Guangdong, Zhejiang and Fujian provinces. RESEARCH AND DEVELOPMENT Our research and development efforts are intended to achieve the following objectives: · Achieve superior product safety and quality · Reduce production costs · Improve planting technology in order to increase crop yields · Develop new, high value-added products We are constantly looking to improve our profitability through product portfolio management.We intend to launch a number of new high margin products every year.We augment our direct research and development efforts through partnerships with many research institutes and universities, such as Fujian Agricultural University, Wuyi University, and Fuzhou University.We have formed a research and development team which consists of ten members, including both our management and professors from such institutes and universities.Current projects include experiments for the use of fuki in medicinal functions and the analysis of waste usage for bamboo shoot shells. High PH bamboo shoot A new product launched in April 2010 is the high PH bamboo shoot.We have applied for a patent on the manufacturing process to the State Intellectual Property Office of PRC.The processing procedure and formulation for high PH bamboo shoots are totally different than that of traditional processed products.Whereas traditionally processed bamboo shoots have a sour or acidic flavor, high PH bamboo shoots have the same appearance as fresh bamboo shoots, and very closely emulate the taste and crispness of fresh bamboo shoots. We are able to purchase fresh bamboo shoots as raw materials for our high PH bamboo in March and April, during the peak growing season, when supply is high and prices are at their lowest.After processing, we are able to sell the high PH bamboo in the off-season when prices are higher.We are targeting 65% gross margins for high PH bamboo, compared to 20% to 30% for fresh and processed bamboo shoot products.We are positioning our high PH bamboo shoots for sale to premium markets such as supermarkets, high-end restaurants and hotels and experienced strong sales momentum in the first three months after introduction.The following table compares features of fresh bamboo shoots, processed bamboo shoots and high PH bamboo shoot products. - 16 - High PH bamboo shoot Fresh bamboo shoot Traditional processed Shelf life 12 months 2~3 days 12 months Taste Same as fresh products Delicious and crispy Sour PH value 5.6~6.0 6.3~6.5 4.2~4.6 Sale period Year-round Dec to next April Year-round Gross margin 65% 20~30% 20~25% INTELLECTUAL PROPERTY All of our product formulations are proprietary.We use certain trade secrets and know how to concentrate or enhance the flavor characteristics of our products.We have not registered or applied for protections in China for most of our intellectual property or proprietary technologies relating to the formulations of our products.See "Risk Factors — Risks Related to Our Business — Our inability to protect our trademarks, patent and trade secrets may prevent us from successfully marketing our products and competing effectively."Although we believe that, as of today, patents and copyrights have not been essential to maintaining our competitive market position, we intend to assess appropriate occasions in the future for seeking patent and copyright protections for those aspects of our business that provide significant competitive advantages. We produce, market and sell our products under over 20 brand names. In addition to the Yada brand ("亚达"), ourbrands include "幸福仁佳", "亚利达", "亚达飘香", "茶坪", "白熊", "小孩儿", "维多嘉", "圣达", "利好","早上好", "大眼晶", and "亚达工夫".We regard our intellectual property, particularly our trademarks and trade secrets to be of considerable value and importance to our business and our success. We are currently applying for a patent for our high PH bamboo shoot product.We cannot provide any assurance that a patent will ever issue, or even if it does, that it will provide meaningful competitive protection. We rely on a combination of trademark, patent, and trade secrecy laws, and contractual provisions to protect our intellectual property rights.There can be no assurance that the steps taken by us to protect these proprietary rights will be adequate or that third parties will not infringe or misappropriate our trademarks, trade secrets (including our flavor concentrate trade secrets) or similar proprietary rights.In addition, there can be no assurance that other parties will not assert infringement claims against us, and we may have to pursue litigation against other parties to assert our rights.Any such claim or litigation could be costly and we may lack the resources required to defend against such claims.In addition, any event that would jeopardize our proprietary rights or any claims of infringement by third parties could have a material adverse affect on our ability to market or sell our brands, and profitably exploit our products. REGULATION The food industry, of which vegetable and fruit based products form a part, is subject to extensive regulation in China.The following summarizes the most significant PRC regulations governing our business in China. Food Hygiene and Safety Laws and Regulations As a producer of food products in China, we are subject to a number of PRC laws and regulations governing food safety and hygiene, including: · The PRC Product Quality Law · The PRC Food Safety Law · The Implementation Rules on the Administration and Supervision of Quality and Safety in Food Producing and Processing Enterprises · The Regulation on the Administration of Production Licenses for Industrial Products - 17 - · The Provisional Rules on the Release of Food Advertisement · The Provisions on the Administration of Hygiene Registration of Export Food Producing Enterprises · The General Measure on Food Quality Safety Market Access Examination · The General Standards for the Labeling of Prepackaged Foods · The Standardization Law · The Special Rules on Strengthening Safety and Supervision of Food and other Products · The Regulation on Hygiene Administration of Food Additive · The Regulation on Administration of Bar Code of Merchandise · The PRC Metrology Law These laws and regulations set out safety and hygiene standards and requirements for various aspects of food production, such as the production, packaging, handling, labeling and storage of food for the use of facilities and equipment that make food, as well as for the use of additive in food.Failure to comply with these laws and regulations may result in confiscation and destruction of our products and inventory, confiscation of proceeds from the sale of non-compliant products, fines, suspension of production and operations, product recalls, revocation of licenses, and, in extreme cases, criminal liability. Environmental Regulations We are subject to various governmental regulations related to environmental protection.The major environmental regulations applicable to us include: · The Environmental Protection Law of the PRC · The Law of PRC on the Prevention and Control of Water Pollution · Implementation Rules of the Law of PRC on the Prevention and Control of Water Pollution · The Law of PRC on the Prevention and Control of Air Pollution · Implementation Rules of the Law of PRC on the Prevention and Control of Air Pollution · The Law of PRC on the Prevention and Control of Solid Waste Pollution · The Law of PRC on the Prevention and Control of Noise Pollution Our manufacturing facilities are subject to various pollution control regulations with respect to water, air and noise pollution as well as the disposal of waste and hazardous materials.We are also subject to periodic inspections by local environmental protection authorities.Our operating subsidiary has received certifications from the relevant PRC government agencies in charge of environmental protection indicating that their business operations are in material compliance with the relevant PRC environmental laws and regulations.We are not currently subject to any pending actions alleging any violations of applicable PRC environmental laws. - 18 - PRC Land Law Under the PRC laws, land in urban districts shall be owned by the State, Land in the rural areas and suburban areas, except otherwise provided for by the State, shall be collectively owned by farmers including land for building houses land and hills allowed to be retained by farmers. The procedures and practice for issuing title certificates for farmer-collectively-owned land are less clear. Notwithstanding that PRC authorities have issued several legal directives and rules to regulate the process of issuing Collectively-owned Land Title Certificates (集体土地所有证) (for farmland) and Forest Title Certificates (林权证) (for forest land) to evidence the ownership of the farmers to the farmer-collectively-owned land, in practice, not many areas in the PRC have implemented such a system due to difficulties in identifying the proper owners for such farmer-collectively-owned lands, amongst other reasons. Under the PRC laws, farmers desiring to cultivate lands are required to enter into Contracted Farming Agreements (承包合同) with the Villagers' Committees or Rural Collective Economic Organisations (村集体经济组织) in order to legally obtain a Rural Land Contracted Operation Right (农村土地承包经营权) for use in crop farming, forestry, animal husbandry and fisheries production under a term of 30 years. The contractees should sign a contract with the correspondents contractor to define each other's rights and obligations. Farmers who have contracted land for operation are obliged to use the land rationally according to the purposes agreed upon in the contracts. The right of operation of land contracted by peasants shall be protected by law. Within the validity term of a contract, the adjustment of land contracted by individual contractors should get the consent from over two-thirds majority vote of the villagers' congress or over two-thirds of villagers' representatives and then be submitted to land administrative departments of the township (town) people's government and county level people's government for approval. Due to the lack of a well-developed central filing and registration system of administration and supervision in the PRC rural areas, not many Villagers' Committees or Rural Collective Economic Organizations (村集体经济组织) in practice would formally sign Contracted Farming Agreements (承包合同) when granting Rural Land Contracted Operation Right (土地承包经营权) to farmer-households. Preferential Policies for the Agriculture Industry As part of the agricultural industry in China we enjoy certain preferential policies.Currently earnings from certain products that we produce and sell are exempt from China's value added tax and enterprise income tax.We have been exempt from the value added tax and enterprise income tax for the past four years.This exemption is reviewed on an annual basis and can be eliminated at any time.Elimination of this exemption would increase our tax expenses and impact our profitability. Under a preferential policy related to agricultural product development, the Ministry of Agriculture and the Agriculture Department of Fujian Province subsidizes a portion of the interest payments on our outstanding commercial loans.In addition, the provincial government in Fujian Province subsidizes certain utility costs, including water. OUR EMPLOYEES At present, we employed total of 355 full-time employees in the following functions: Department Number of Employees Senior Management 5 Human Resource&Administration 15 Production& Procurement Sales & Marketing 47 Accounting 28 TOTAL - 19 - Our employees are not represented by a labor organization or covered by a collective bargaining agreement.We have not experienced any work stoppages. We are required under PRC law to make contributions to employee benefit plans at specified percentages of our after-tax profit. In addition, we are required by PRC law to cover employees in China with various types of social insurance.We believe that we are in material compliance with the relevant PRC employment laws. SEASONALITY As is typical in the food and food processing industry, we experience seasonality in our business.Our bamboo shoots business operates primarily in the first and fourth fiscal quarters every year.Our fresh fruit and vegetable business varies according to the seasonality of each type of vegetable and fruit.Our fruit and vegetable processing lines are mainly carried out year-round because our primary source fruits are harvested during different periods and must be processed right away. In fiscal year 2009, sales during the first and fourth fiscal quarters accounted for approximately 70% of our total sales.As a result of seasonality, our personnel, working capital requirements, cash flow and inventories vary throughout the year. We are looking to expand our products into additional categories of vegetables that, in part, will extend the season and provide increase revenues during our current "off peak" seasons. PROPERTIES There is no private land ownership in China.Individuals and entities are permitted to acquire land use rights for specific purposes.We were granted land use rights for our facilities in Nanping City which extend until 2053 to 2055. We secure access to our planting base through land use agreements that we enter into with the local provincial government or rural village cooperatives.In turn, under the Rural Contracting Law of 2002, the cooperatives grant us the right to enter on the land, and plant and harvest, pursuant to the terms of a rural land use contract.These rural land use contracts generally grant us the right to harvest bamboo forest for a term of 30 years, and to farm the land for vegetable and fruits for a term of 20 years.We are generally in year four of our lease terms.We pay rent to the rural village cooperatives for the use of the land. INSURANCE We have property insurance for all of our facilities.We believe our insurance coverage is customary and standard for companies of comparable size in comparable industries in China.We do not have any business liability, interruption or litigation insurance coverage for our operations in China.Insurance companies in China offer limited business insurance products.While business interruption insurance is available to a limited extent in China, we have determined that the risks of interruption, cost of such insurance and the difficulties associated with acquiring such insurance on commercially reasonable terms make it impractical for us to have such insurance.Therefore, we are subject to business and product liability exposure.See "Risk Factors – We have limited insurance coverage and do not carry any business interruption insurance, third-party liability insurance for our production facilities or insurance that covers the risk of loss of our products in shipment." - 20 - RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision.If any of the following risks actually occurs, our business, financial condition or results of operations could suffer.In that case, the trading price of our common stock could decline, and you may lose all or part of your investment.You should read the section entitled "Special Notes Regarding Forward-Looking Statements" immediately following these risk factors for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS Any ill effects, product liability claims, recalls, adverse publicity or negative public perception regarding particular foods we use as raw materials, our products or our industry in general could harm our sales and cause consumers to avoid our products. The food industry is subject to risks posed by food spoilage and contamination, product tampering, product recall, and consumer product liability claims.Our operations could be impacted by both genuine and fictitious claims regarding our products and our competitors' products.In the event of product contamination or tampering, we could be compelled to recall some of our products.A widespread product recall could result in significant loss due to the cost of conducting a product recall including destruction of inventory and the loss of sales resulting from the unavailability of the product for a period of time. In addition, any adverse publicity or negative public perception regarding particular fruits we use as raw materials, our products, our actions relating to our products, or our industry in general could result in a substantial drop in demand for our products.This negative public perception may include publicity regarding the safety or quality of particular fruits we use as raw materials or products in general, of other companies or of our products specifically.Negative public perception may also arise from regulatory investigations or product liability claims, regardless of whether those investigations involve us or whether any product liability claim is successful against us.We could also suffer losses from a significant product liability judgment against us.Either a significant product recall or a product liability judgment, involving either our company or our competitors, could also result in a loss of consumer confidence in our products or the food category, and an actual or perceived loss of value of our brands, materially impacting consumer demand. Our business and financial results depend on maintaining a consistent and cost-effective supply of source foods.Any interruption in our supply of source foods could materially and adversely affect our results of operations, financial condition and business prospects. The availability, size, quality and cost of bamboo and other source foods for the production of our products are subject to risks inherent to farming, such as crop size, quality, and yield fluctuation caused by poor weather and growing conditions, pest and disease problems, and other factors beyond our control. Currently, we source majority of our food products from our farms that we operate.We also acquire raw materials direct from farmers or from wholesalers. While we believe that we have adequate sources of raw materials and that we in general maintain good supplier relationships, if we are unable to continue to find adequate suppliers for our raw materials on economic terms acceptable to us, it will adversely affect our results of operations, financial condition and business prospects. Prices for agricultural products vary significantly based upon the available supply of the product, and any shortfall in our own supply, or an abundance of supply from third parties could have a significant impact on our profitability. Our fresh products are perishable and must be sold within a specified time following harvest.For source foods that we do not obtain from our own planting bases, prices are determined by the market and may change from time to time.As a result, we are generally required to accept the prevailing market price at the time the product is harvested.We are seeking to mitigate this risk through increasing our cold storage facilities and expanding the usable life of certain of our products.These steps extend the useful life of our products, but do not eliminate their perishable nature.If we experienced a substantial drop in the volume of our raw materials, whether the result of natural conditions, blight, or an inability to secure product from third parties, our revenues and profitability would suffer.Conversely, even if we generate significant volume, if demand is weak, or if there is substantial supply, the market price for products may decline and impair our revenues and profitability. - 21 - We are exposed to risks of natural disasters, adverse weather conditions and outbreak of diseases which may affect our planting bases and other third party raw materials suppliers Fresh vegetables, which are raw materials for our production processes, are sourced from various places in China. The supply of such raw materials is vulnerable to the occurrence of natural disasters and adverse weather conditions such as droughts, forest fires, floods, earthquakes, hailstorms, windstorms and outbreaks of diseases affecting plants. Any such occurrence in or in close proximity to our Cultivation Bases and other third party raw material suppliers could result in raw material shortages, loss of crops or costly delays in harvesting the crops for production. In such an event, we may incur losses from the destruction or loss of our crops at our Own Bases. Further, we may also be unable to fulfill advance orders placed by our customers and our customers may claim against us for any delay in the delivery of their orders. Over the years, we have noted that weather risks are most pronounced during the summer season in the PRC (between the months of June to August). We consider the possibility of such seasonal weather conditions occurring during our cultivation schedules in our planning to mitigate such risks (for more information, please refer to the section "Seasonality" of this report). However, there is no assurance that such events will not occur at any time of the year, and should any of such events occur, our business operations, financial performance and financial position may be adversely affected. Land ownership and land use rights in the PRC are complex and we cannot be certain that when we secure access to land for agricultural purposes that the party we contract with has clean title and the right to convey the land to us. We secure access to our planting base through land use rights that we obtain from the local provincial government or rural village cooperatives.The rural village cooperatives enter into rural land use contracts with us, granting us the right to harvest bamboo in the bamboo forests for a term of 30 years, and to farm the land of vegetables and fruits for a term of 20 years. Because China does not have an established system of registration of land use rights and grants, it is possible that a rural village cooperative or other entity that enters into a rural land use contract with us may not hold valid rights to the land, or valid right to contract the use to us.In addition, land rights are subject to confiscation or eminent domain if the taking is deemed to be in the "public interest".The rural village cooperative that leases the land to us does not have the right to appeal the taking, and compensation for the taking may not offset the income we would expect to generate from the land. Product liability claims against us could result in adverse publicity and potentially significant monetary damages. As with other food producers, we are also exposed to risks associated with product liability claims if the consumption of our products results in injury or death, although we have not received any product liability claims in the past.We cannot predict what impact such potential product liability claims or resulting negative publicity would have on our business or on our brand image.Any successful assertion of product liability claims against us could result in potentially significant monetary damages, the diversion of management resources and potentially significant legal expenses.We do not have product liability insurance and have not made provisions for potential product liability claims.Therefore, we may not have adequate resources to satisfy a judgment if a successful claim is brought against us.Even if a product liability claim is not successfully pursued to judgment by a claimant, we may still incur substantial legal expenses defending against such a claim.Finally, serious product quality concerns could result in governmental action against us, which, among other things, could result in the suspension of production or distribution of our products, loss of certain licenses, or other governmental penalties. - 22 - We benefit from certain preferential tax policies and subsidies for agricultural producers in China; the discontinuation or loss of any of these policies or subsidies would increase our expenses and reduce our profitability. The revenues we generate from the sale of certain products that we produce and sell are currently exempt from China's value added tax and enterprise income tax.Pursuant to PRC tax laws and regulations, the proceeds from the sale of processed products, regardless whether consumed within the PRC or exported overseas, are exempt from VAT. In addition, tax rebates of VAT on Purchases are currently offered to all processed products which are exported overseas. We enjoyed export tax rebates of VAT on Purchases of $0.5 million, and $0.4 million for the fiscal years ended 2009 and 2008, respectively. In addition, we also enjoy full exemption of income tax in respect of proceeds revenue generated from our cultivation of vegetables and collection of forest products. We did not pay any relevant effective income taxes in 2008 or 2009.This exemption is reviewed on an annual basis and can be eliminated at any time. The Ministry of Agriculture and the Agriculture Department of Fujian Province subsidizes a portion of the interest payments on our outstanding commercial loans.In addition, the provincial government in Fujian Province subsidizes certain utilities costs, including water.Elimination of these tax exemptions or subsidies would increase our taxes and expenses and reduce our profitability. We compete in an industry that is brand-conscious, and unless we are able to establish and maintain brand name recognition our sales may be negatively impacted. Our business is substantially dependent upon awareness and market acceptance of our products and brand by our targeted consumers.We filed applications in 2009 for the following trademarks:"幸福仁佳", "亚利达", "亚达飘香", "茶坪", "白熊", "小孩儿", "维多嘉", "圣达", "利好","早上好", "大眼晶", "亚达工夫" and "亚达". We have obtained the trademark right for the image of "亚达". In addition, our business depends on acceptance by our independent distributors and consumers of our brand.Although we believe that we have made progress towards establishing market recognition for our brands in the Chinese organic food products industry, it is too early in the product life cycle of the brand to determine whether our products and brand will achieve and maintain satisfactory levels of acceptance by independent distributors and retail consumers. We compete in an industry characterized by rapid changes in consumer preferences, any inability to continue developing new products to satisfy our consumers' changing preferences would have a material adverse effect on our sales volumes. Our products are processed from premium specialty organic foods and sell at a high price.A decline in the consumption of our products could occur as a result of a change in consumer preferences, perceptions and spending habits at any time.Future success will depend partly on our ability to anticipate or adapt to such changes and to offer, on a timely basis, new products that meet consumer preferences.Our failure to adapt our product offering to respond to such changes may result in reduced demand and lower prices for our products, resulting in a material adverse effect on our sales volumes, sales and profits. Our current market distribution and penetration is limited as compared with the potential market and so our initial views as to customer acceptance of a particular product can be erroneous, and there can be no assurance that true market acceptance will ultimately be achieved.In addition, customer preferences are also affected by factors other than taste.If we do not adjust to respond to these and other changes in consumer preferences, our sales may be adversely affected. We rely on third-party distributors for a substantial portion of our sales, this could affect our ability to efficiently and profitably distribute and market our products, maintain our existing markets and expand our business into other geographic markets. - 23 - We sell products through both distributors and our own sales force.Our domestic sales networks cover 10 provinces (cities) including Shanghai, Beijing, Tianjin, Shandong, Jiangsu, Zhejiang, Fujian, Hubei, Henan, Guangdong.We typically do not enter into long-term agreements with third party distributors and have no control over their everyday business activities.To the extent that our distributors are distracted from selling our products or do not expend sufficient efforts in managing and selling our products, our sales will be adversely affected.Our ability to maintain our distribution network and attract additional distributors will depend on a number of factors, many of which are outside our control.Some of these factors include: (i)the level of demand for our brand and products in a particular distribution area; (ii)our ability to price our products at levels competitive with those offered by competing products and (iii)our ability to deliver products in the quantity and at the time ordered by distributors. There can be no assurance that we will be able to meet all or any of these factors in any of our current or prospective geographic areas of distribution.Furthermore, working capital limitations may make it impossible for us to do so.Our inability to achieve any of these factors in a geographic distribution area will have a material adverse effect on our relationships with our third party distributors in that particular geographic area, thus limiting our ability to maintain and expand our market, which will likely adversely effect our revenues and financial results. We generally do not have long-term agreements with our third party distributors, and we may need to spend significant time and incur significant expense in attracting and maintaining key distributors. Our marketing and sales strategy presently, and in the future, will rely on the performance of our independent distributors and our ability to attract additional distributors.In some instances we have written agreements with our distributors but they are generally renewable at the beginning of every year.In addition, the written agreements with our significant distributors do not guarantee as to the level of performance under those agreements, and generally those agreements may be terminated by the respective distributor upon notice of specified period.There is also no assurance that we will be able to maintain our current distribution relationships or establish and maintain successful relationships with distributors in new geographic distribution areas.Moreover, there is the additional possibility that we will have to incur significant expenses to attract and maintain key distributors in one or more of our geographic distribution areas in order to profitably exploit our geographic markets.We may not have sufficient working capital to allow us to do so. Failure to execute our business expansion plan could adversely affect our financial condition and results of operations. We plan to increase our business through: · Development of new products such as our high PH bamboo shoot · Expansion of direct sales efforts · Expansion of our cold storage facilities · Launching of our exclusive, Yada-branded distribution locations in major cities. As our business grows, we will need to implement a variety of new and upgraded operational and financial systems, procedures and controls, including improvements to our accounting and other internal management systems by dedicating additional resources to our reporting and accounting functions, and improvements to our record keeping system.We will need to respond to competitive market conditions and continue to enhance existing products and develop new products, and retain existing customers and attract new customers.We will also need to recruit more personnel and train and manage our growing employee base.Furthermore, we will need to maintain and expand our relationships with our current and future customers, suppliers, distributors and other third parties, and there is no guarantee that we will succeed. If we encounter any of the risks described above, or are otherwise unable to establish or successfully operate additional production capacity or to increase production output, we may be unable to grow our business and revenues, reduce our operating costs, maintain our competitiveness or improve our profitability. As a result, our business, financial condition, results of operations and prospects may be adversely affected. - 24 - Because we experience seasonal fluctuations in our sales, our quarterly results of operations may fluctuate. Our business is highly seasonal.We are trying to mitigate the effect of seasonality by managing our portfolio of products and extending our sales season through additional cold storage facilities and new technologies like our high PH bamboo shoots.However we still generate most of our sales from bamboo shoots.Harvest season for bamboo shoots is from December to April.Accordingly, a substantial portion of our revenues are earned during our first and fourth fiscal quarters.We generally experience our lowest revenues during our second and third fiscal quarters.Sales in the first and fourth fiscal quarters accounted for approximately 70% of our revenues for fiscal year ended 2009.If sales in these quarters are lower than expected, it would have a disproportionately large adverse impact on our annual operating results. Our past results may not be indicative of our future performance and evaluating our business and prospects may be difficult. Our business has grown and evolved rapidly in recent years.We may not be able to achieve similar growth in future periods, and our historical operating results may not provide a meaningful basis for evaluating our business, financial performance and prospects.Moreover, our ability to achieve satisfactory production results at higher volumes is unproven.Therefore, you should not rely on our past results or our historical rate of growth as an indication of our future performance. We depend heavily on key personnel, and turnover of key employees and senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our key technical and senior management personnel, including Mr. Zhan Youdai, Mr. Zhang He and Mr. Tsang Yin Chiu Stanley.None of these key management members currently owns any shares of common stock or any other equity interest in the Company.If we lose any of these key employees and are unable to find a qualified replacement in a timely manner, our business will be negatively impacted.In addition, if a key employee fails to perform in his or her current position, or if we are not able to attract and retain skilled employees as needed, our business could suffer.Significant turnover in our senior management could significantly deplete the institutional knowledge within our Company. We do not have any independent directors and may be unable to appoint any qualified independent directors. We currently do not have any independent directors.We plan to appoint a number of independent directors which will constitute a majority of our board of directors before our common stock is listed on a national securities exchange or NASDAQ, but we may not be able to identify independent directors qualified to be on our board. Our inability to protect our trademarks, patent and trade secrets may prevent us from successfully marketing our products and competing effectively. Failure to protect our intellectual property could harm our brands and our reputation, and adversely affect our ability to compete effectively.Further, enforcing or defending our intellectual property rights, including our trademarks, patents, copyrights and trade secrets, could result in the expenditure of significant financial and managerial resources.We produce, market and sell our products under "幸福仁佳", "亚利达", "亚达飘香", "茶坪", "白熊", "小孩儿", "维多嘉", "圣达", "利好","早上好", "大眼晶", "亚达工夫" and "亚达". We have obtained the trademark right for the image of "亚达" and are currently applying for trademark protection for the other marks.We cannot provide any assurance that the trademarks will be issued or that the issuance of the trademarks will provide adequate protection for our brands.We regard our intellectual property, particularly our trademarks and trade secrets to be of considerable value and importance to our business and our success.We rely on a combination of trademark, patent, and trade secrecy laws, and contractual provisions to protect our intellectual property rights.There can be no assurance that the steps taken by us to protect these proprietary rights will be adequate or that third parties will not infringe or misappropriate our trademarks, trade secrets (including our flavor concentrate trade secrets) or similar proprietary rights.In addition, there can be no assurance that other parties will not assert infringement claims against us, and we may have to pursue litigation against other parties to assert our rights.Any such claim or litigation could be costly and we may lack the resources required to defend against such claims.In addition, any event that would jeopardize our proprietary rights or any claims of infringement by third parties could have a material adverse affect on our ability to market or sell our brands, and profitably exploit our products. - 25 - We may be exposed to potential risks relating to our internal controls over financial reporting and our ability to have those controls attested to by our independent auditors. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, or SOX 404, the SEC adopted rules requiring public companies to include a report of management on the company's internal controls over financial reporting in their annual reports, including Form 10-K.In addition, for companies that do not meet the definition of a "smaller reporting company" the independent registered public accounting firm auditing a company's financial statements must also attest to the operating effectiveness of the company's internal controls.Since we just completed the acquisition of Sino Oriental on August20, 2010, we have not evaluated Sino Oriental and its consolidated subsidiaries internal control systems in order to allow our management to report on our internal controls on a consolidated basis as required by these requirements of SOX 404.Under current law, we will be subject to the requirement to issue a report of management on the company's internal controls over financial reporting, beginning with our annual report for the fiscal year ending December 31, 2010.Because we currently qualify as a smaller reporting company, we will not be required to include an attestation from our independent auditors.We can provide no assurance that we will comply with all of the requirements imposed by SOX 404.In the event we identify significant deficiencies or material weaknesses in our internal controls that we cannot remediate in a timely manner, investors and others may lose confidence in the reliability of our financial statements.We have limited insurance coverage and do not carry any business interruption insurance, third-party liability insurance for our production facilities or insurance that covers the risk of loss of our products in shipment. Operation of our facilities involves many risks, including equipment failures, natural disasters, industrial accidents, power outages, labor disturbances and other business interruptions.Furthermore, if any of our products are faulty, then we may become subject to product liability claims or we may have to engage in a product recall.In line with general industry practice in PRC, we do not maintain product liability insurance, business interruption insurance or third-party liability insurance against claims for property damage, personal injury and environmental liabilities. Therefore, our existing insurance coverage may not be sufficient to cover all risks associated with our business.As a result, we may be required to pay for financial and other losses, damages and liabilities, including those caused by natural disasters and other events beyond our control, out of our own funds, which could have a material adverse effect on our business, financial condition and results of operations. We may be exposed to liabilities under the Foreign Corrupt Practices Act and Chinese anti-corruption law, and any determination that we violated these laws could have a material adverse effect on our business. We are subject to the Foreign Corrupt Practice Act, or the "FCPA", and other laws that prohibit improper payments or offers of payments to foreign governments and their officials and political parties by U.S. persons and issuers as defined by the statute for the purpose of obtaining or retaining business.We are also subject to Chinese anti-curruption law, which strictly prohibits the payment of bribes to government officials. We have operations, agreements with third parties and make sales in China, which may experience corruption.Our activities in China create the risk of unauthorized payments or offers of payments by one of the employees, consultants or distributors of our company, because these parties are not always subject to our control.It is our policy to implement safeguards to discourage these practices by our employees.Also, our existing safeguards and any future improvements may prove to be less than effective, and the employees, consultants or distributors of our Company may engage in conduct for which we might be held responsible.Violations of the FCPA or Chinese anti-curruption law may result in severe criminal or civil sanctions, and we may be subject to other liabilities, which could negatively affect our business, operating results and financial condition.In addition, the government may seek to hold our Company liable for successor liability FCPA violations committed by companies in which we invest or that we acquire. - 26 - RISKS RELATED TO DOING BUSINESS IN CHINA Adverse changes in political and economic policies of the PRC government could impede the overall economic growth of China, which could reduce the demand for our products and damage our business. We conduct substantially all of our operations and generate most of our revenue in China.Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China.The PRC economy differs from the economies of most developed countries in many respects, including: · A higher level of government involvement · An early stage of development of the market-oriented sector of the economy · A rapid growth rate · A higher level of control over foreign exchange · The allocation of resources As the PRC economy has been transitioning from a planned economy to a more market-oriented economy, the PRC government has implemented various measures to encourage economic growth and guide the allocation of resources.While these measures may benefit the overall PRC economy, they may also have a negative effect on us. Although the PRC government has in recent years implemented measures emphasizing the utilization of market forces for economic reform, the PRC government continues to exercise significant control over economic growth in China through the allocation of resources, controlling the payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways. Any adverse change in economic conditions or government policies in China could have a material adverse effect on the overall economic growth in China, which in turn could lead to a reduction in demand for our services and consequently have a material adverse effect on our business and prospects. Our operations are subject to a number of PRC food hygiene and safety laws and permit requirements; our failure to comply with existing regulations or to secure renewal of permits may adversely affect our operations and financial performance and lead to an increase in our costs which we may be unable to pass on to our customers. Operators within the PRC organic food processing industry are subject to compliance with PRC food hygiene and safety laws and regulations.Such laws and regulations require all enterprises engaged in the production of organic food based products to obtain a hygiene license.They also set out hygiene standards with respect to food and food additives, packaging and containers, labeling on packaging as well as hygiene requirements for food production and sites, facilities and equipment used for the transportation and the sale of food.Failure to comply with PRC food hygiene and safety laws may result in fines, suspension of operations, loss of hygiene license and, in certain cases, criminal proceedings against an enterprise and its management. We operate under various permits and licences granted by relevant regulatory authorities in the PRC, including, inter alia, the Food Hygiene Licences (《食品卫生许可证》) and National Industrial Products Manufacturing Licences (《全国工业品生产许可证》). These permits and licences are generally valid for fixed periods and are renewable upon expiry. Our business and operations are subject to periodic checks by the relevant authorities in the PRC to ensure that we comply with the terms and conditions of these various permits and licences. As we are required to adhere to and maintain adequate health and hygiene standards imposed by the relevant authorities, our failure to do so may lead to the withdrawal, suspension and/or non-renewal of the permits and licences necessary for our operations, or penalties imposed on us. - 27 - Although we believe we are in compliance with current PRC food hygiene and safety laws and regulations, in the event that such laws and regulations become more stringent or widen in scope, we may fail to comply with such laws, or if we comply, our production and distribution costs may increase, and we may be unable to pass these additional costs on to our customers.In such event, our business operations, financial performance and financial position may be adversely affected. Uncertainties with respect to the PRC legal system could limit the legal protections available to you and us. We conduct substantially all of our business through our operating subsidiaries in the PRC.Our operating subsidiaries are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to foreign-invested enterprises.The PRC legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value.Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China.However, since the PRC legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to you and us.In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. We are a Nevada holding company and most of our assets are located outside of the United States.All of our current operations are conducted in the PRC.In addition, all of our directors and officers are nationals and residents of countries other than the United States.A substantial portion of the assets of these persons is located outside the United States.As a result, it may be difficult for you to effect service of process within the United States upon these persons.It may also be difficult for you to enforce in U.S. courts judgments on the civil liability provisions of the U.S. federal securities laws against us and our officers and directors, most of whom are not residents in the United States and the substantial majority of whose assets are located outside of the United States.In addition, there is uncertainty as to whether the courts of the PRC would recognize or enforce judgments of U.S. courts.Yuan Tai Law Offices, our counsel as to PRC law, has advised us that the recognition and enforcement of foreign judgments are provided for under the PRC Civil Procedures Law.Courts in China may recognize and enforce foreign judgments in accordance with the requirements of the PRC Civil Procedures Law based on treaties between China and the country where the judgment is made or on reciprocity between jurisdictions.China does not have any treaties or other arrangements that provide for the reciprocal recognition and enforcement of foreign judgments with the United States.In addition, according to the PRC Civil Procedures Law, courts in the PRC will not enforce a foreign judgment against us or our directors and officers if they decide that the judgment violates basic principles of PRC law or national sovereignty, security or the public interest.So it is uncertain whether a PRC court would enforce a judgment rendered by a court in the United States. If we are found to have failed to comply with applicable laws, we may incur additional expenditures or be subject to significant fines and penalties. Our operations are subject to PRC laws and regulations applicable to us.However, many PRC laws and regulations are uncertain in their scope, and the implementation of such laws and regulations in different localities could have significant differences.In certain instances, local implementation rules and/or the actual implementation are not necessarily consistent with the regulations at the national level.Although we strive to comply with all the applicable PRC laws and regulations, we cannot assure you that the relevant PRC government authorities will not later determine that we have not been in compliance with certain laws or regulations. In addition, our facilities and products are subject to many laws and regulations administered by the PRC State Administration for Industry and Commerce, the PRC State Administration of Taxation, the PRC Ministry of Health and Hygiene Permitting Office, the PRC General Administration of Quality Supervision, Inspection and Quarantine, and the PRC State Food and Drug Administration Bureau relating to the processing, packaging, storage, distribution, advertising, labeling, quality, and safety of food products.Our failure to comply with these and other applicable laws and regulations in China could subject us to administrative penalties and injunctive relief, as well as civil remedies, including fines, injunctions and recalls of our products.It is possible that changes to such laws or more rigorous enforcement of such laws or with respect to our current or past practices could have a material adverse effect on our business, operating results and financial condition.Further, additional environmental, health or safety issues relating to matters that are not currently known to management may result in unanticipated liabilities and expenditures. - 28 - The PRC government exerts substantial influence over the manner in which we must conduct our business activities. The PRC government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership.Our ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters.We believe that our operations in China are in material compliance with all applicable legal and regulatory requirements.However, the central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof and could require us to divest ourselves of any interest we then hold in Chinese properties or joint ventures. Restrictions on currency exchange may limit our ability to receive and use our sales revenue effectively. All our sales revenue and expenses are denominated in RMB.Under PRC law, the RMB is currently convertible under the "current account," which includes dividends and trade and service-related foreign exchange transactions, but not under the "capital account," which includes foreign direct investment and loans.Currently, our PRC operating subsidiaries may purchase foreign currencies for settlement of current account transactions, including payments of dividends to us, without the approval of the State Administration of Foreign Exchange, or SAFE, by complying with certain procedural requirements.However, the relevant PRC government authorities may limit or eliminate our ability to purchase foreign currencies in the future.Since a significant amount of our future revenue will be denominated in RMB, any existing and future restrictions on currency exchange may limit our ability to utilize revenue generated in RMB to fund our business activities outside China that are denominated in foreign currencies. Foreign exchange transactions by our PRC operating subsidiary under the capital account continue to be subject to significant foreign exchange controls and require the approval of or need to register with PRC government authorities, including SAFE.In particular, if our PRC operating subsidiary borrows foreign currency through loans from us or other foreign lenders, these loans must be registered with SAFE, and if we finance the subsidiary by means of additional capital contributions, these capital contributions must be approved by certain government authorities, including the Ministry of Commerce, or MOFCOM, or their respective local counterparts.These limitations could affect their ability to obtain foreign exchange through debt or equity financing. Fluctuations in exchange rates could adversely affect our business and the value of our securities. The value of our common stock will be indirectly affected by the foreign exchange rate between U.S. dollars and RMB and between those currencies and other currencies in which our sales may be denominated.Because substantially all of our earnings and cash assets are denominated in RMB and the net proceeds from the PIPE transaction will be denominated in U.S. dollars, fluctuations in the exchange rate between the U.S. dollar and the RMB will affect the relative purchasing power of these proceeds, our balance sheet and our earnings per share in U.S. dollars following the PIPE transaction.In addition, appreciation or depreciation in the value of the RMB relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations.Fluctuations in the exchange rate will also affect the relative value of any dividend we issue after the PIPE transaction that will be exchanged into U.S. dollars as well as earnings from, and the value of, any U.S. dollar-denominated investments we make in the future. Since July 2005, the RMB has no longer been pegged to the U.S. dollar.Although the People's Bank of China regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate, the RMB may appreciate or depreciate significantly in value against the U.S. dollar in the medium to long term.Moreover, it is possible that in the future PRC authorities may lift restrictions on fluctuations in the RMB exchange rate and lessen intervention in the foreign exchange market. - 29 - Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations.To date, we have not entered into any hedging transactions.While we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to successfully hedge our exposure at all.In addition, our foreign currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert RMB into foreign currencies. Currently, some of our test equipment is imported from Japan.In the event that the Japanese Yen appreciates against RMB, our costs for this equipment will increase.In addition, approximately 14% of our revenues came from sales to customers in Japan in fiscal 2009.If the Japanese Yen depreciates against the RMB the cost of our products would effectively increase to Japanese customers.Any increase in price could result in decreased sales and profitability for that market, and our profitability and operating results would suffer. Restrictions under PRC law on our PRC subsidiary's ability to make dividends and other distributions could materially and adversely affect our ability to grow, make investments or complete acquisitions that could benefit our business, pay dividends to you, and otherwise fund and conduct our businesses. Substantially all of our revenues are earned by our PRC subsidiary.However, PRC regulations restrict the ability of our PRC subsidiary to make dividends and other payments to its offshore parent company.PRC legal restrictions permit payments of dividend by our PRC subsidiary only out of its accumulated after-tax profits, if any, determined in accordance with PRC accounting standards and regulations.Our PRC subsidiary is also required under PRC laws and regulations to allocate at least 10% of our annual after-tax profits determined in accordance with PRC GAAP to a statutory general reserve fund until the amounts in said fund reaches 50% of our registered capital.Allocations to these statutory reserve funds can only be used for specific purposes and are not transferable to us in the form of loans, advances or cash dividends.Any limitations on the ability of our PRC subsidiary to transfer funds to us could materially and adversely limit our ability to grow, make investments or acquisitions that could be beneficial to our business, pay dividends and otherwise fund and conduct our business. Under the EIT Law, we may be classified as a "resident enterprise" of China.Such classification will likely result in unfavorable tax consequences to us and our non-PRC stockholders. Under the New Income Tax Law, enterprises established outside the PRC whose "de facto management bodies" are located in the PRC are considered "resident enterprises" and their global income will generally be subject to the uniform 25.0% enterprise income tax rate. On December 6, 2007, the PRC State Council promulgated the Implementation Regulations on the New Income Tax Law (the "Implementation Regulations"), which define "de facto management bodies" as bodies that have material and overall management control over the business, personnel, accounts and properties of an enterprise. In addition, a recent circular issued by the State Administration of Taxation on April 22, 2009 provides that a foreign enterprise controlled by a PRC company or a PRC company group will be classified as a "resident enterprise" with its "de facto management bodies" located within the PRC if the following requirements are satisfied: (i) the senior management and core management departments in charge of its daily operations function mainly in the PRC; (ii) its financial and human resources decisions are subject to determination or approval by persons or bodies in the PRC; (iii) its major assets, accounting books, company seals, and minutes and files of its board and shareholders' meetings are located or kept in the PRC; and (iv) more than half of the enterprise's directors or senior management with voting rights reside in the PRC. Because the EIT Law, its implementing rules and the recent circular are relatively new, no official interpretation or application of this new "resident enterprise" classification is available. Therefore, it is unclear how tax authorities will determine tax residency based on the facts of each case. - 30 - If the PRC tax authorities determine that SMSA Palestine Acquisition Corp. is a "resident enterprise" for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow.First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations.In our case, this would mean that income such as interest on proceeds from the PIPE transaction and non-China source income would be subject to PRC enterprise income tax at a rate of 25%.Second, although under the EIT Law and its implementing rules dividends paid to us from our PRC subsidiary would qualify as "tax-exempt income," we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes.Finally, it is possible that future guidance issued with respect to the new "resident enterprise" classification could result in a situation in which a 10% withholding tax is imposed on dividends we pay to our non-PRC stockholders and with respect to gains derived by our non-PRC stockholders from transferring our shares.We are actively monitoring the possibility of "resident enterprise" treatment for the 2010 tax year and are evaluating appropriate organizational changes to avoid this treatment, to the extent possible. If we were treated as a "resident enterprise" by PRC tax authorities, we would be subject to taxation in both the U.S. and China, and our PRC tax may not be creditable against our U.S. tax. If the China Securities Regulatory Commission, or CSRC, or another PRC regulatory agency determines that CSRC approval is required in connection with the reverse acquisition of Sino Oriental or challenges the delayed payment of acquisition consideration by Misaky, the reverse acquisition may be unwound, or we may become subject to penalties. On August 8, 2006, six PRC regulatory agencies, including the CSRC, promulgated the Provisions Regarding Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, or the "M&A Rule", which became effective on September 8, 2006.The M&A Rule, among other things, requires that an offshore company controlled by PRC companies or individuals that have acquired a PRC domestic company for the purpose of listing the PRC domestic company's equity interest on an overseas stock exchange must obtain the approval of the CSRC prior to the listing and trading of such offshore company's securities on an overseas stock exchange.In addition, when an offshore company acquires a PRC domestic company, the offshore company is generally required to pay the acquisition consideration within three months after the issuance of the foreign-invested company license unless certain ratification from the relevant PRC regulatory agency is obtained.On September 21, 2006, the CSRC, pursuant to the M&A Rule, published on its official web site procedures specifying documents and materials required to be submitted to it by offshore companies seeking CSRC approval of their overseas listings. In the opinion of our PRC counsel, Yuan Tai Law Offices, the M&A Rule concerning the CSRC approval for acquisition of a PRC domestic company by an offshore company controlled by PRC companies or individuals should not apply to our reverse acquisition of Sino Oriental because none of Fujian Yada, Sino Oriental and Misaky is a "Special Purpose Vehicle" or an "offshore company controlled by PRC companies or individuals" at the moment of acquisition. However, due to the substantial uncertainties regarding the interpretation and application of the M&A Rules by PRC governmental authorities, should a PRC governmental authority deem the Option Agreement that has been entered into between Cai Yangbo and Zhan Youdai dated August20, 2010, as lacking in economic substance, such governmental authority could regard the transactions contemplated by the option agreement as affiliated acquisition and return investment for which MOC approval would be required. The M&A Rule establishes more complex procedures for some acquisitions of Chinese companies by foreign investors, which could make it more difficult for us to pursue growth through acquisitions in China. The M&A Rule establishes additional procedures and requirements that could make some acquisitions of Chinese companies by foreign investors more time-consuming and complex, including requirements in some instances that the PRC Ministry of Commerce be notified in advance of any change-of-control transaction and in some situations, require approval of the PRC Ministry of Commerce when a foreign investor takes control of a Chinese domestic enterprise.In the future, we may grow our business in part by acquiring complementary businesses, although we do not have any plans to do so at this time.The M&A Rule also requires PRC Ministry of Commerce anti-trust review of any change-of-control transactions involving certain types of foreign acquirers.Complying with the requirements of the M&A Rule to complete such transactions could be time-consuming, and any required approval processes, including obtaining approval from the PRC Ministry of Commerce, may delay or inhibit our ability to complete such transactions, which could affect our ability to expand our business or maintain our market share. - 31 - Failure to comply with PRC regulations relating to the Foreign Exchange Registration for Oversea Investment and Return Investment by PRC resident. In October 2005, the PRC State Administration of Foreign Exchange, or SAFE, issued the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, generally referred to as Circular 75, which required PRC residents to register with the competent local SAFE branch before establishing or acquiring control over an offshore special purpose company, or SPV, for the purpose of engaging in an equity financing outside of China on the strength of domestic PRC assets originally held by those residents. Internal implementing guidelines issued by SAFE, which became public in June 2007 (known as Notice 106), expanded the reach of Circular 75 by (i) purporting to cover the establishment or acquisition of control by PRC residents of offshore entities which merely acquire "control" over domestic companies or assets, even in the absence of legal ownership; (ii) adding requirements relating to the source of the PRC resident's funds used to establish or acquire the offshore entity; (iii) covering the use of existing offshore entities for offshore financings; (iv) purporting to cover situations in which an offshore SPV establishes a new subsidiary in China or acquires an unrelated company or unrelated assets in China; and (v) making the domestic affiliate of the SPV responsible for the accuracy of certain documents which must be filed in connection with any such registration, notably, the business plan which describes the overseas financing and the use of proceeds. Amendments to registrations made under Circular 75 are required in connection with any increase or decrease of capital, transfer of shares, mergers and acquisitions, equity investment or creation of any security interest in any assets located in China to guarantee offshore obligations, and Notice 106 makes the offshore SPV jointly responsible for these filings. Mr. Zhan Youdai may have obtained the citizenship of the Philippines when he exercises his option rights and thus gains control our our company, However, under the Circular 75, a "domestic resident natural person" not only refers to a natural person who holds a resident identity card, a passport or other lawful identity certificate of the People's Republic of China, but also a natural person who has no legal identity inside China but habitually resides inside China due to reasons of economic interests. As a result, we are not sure whether Mr. Youdai Zhan will habitually resides inside China afterwards and whether he will comply with the requirements of Circular 75. Moreover, because of uncertainty over how Circular 75 will be interpreted and implemented, and how or whether SAFE will apply it to us, we cannot predict how it will affect our business operations or future strategies. For example, our present and prospective PRC subsidiaries' ability to conduct foreign exchange activities, such as the remittance of dividends and foreign currency-denominated borrowings, may be subject to compliance with Circular 75 by our PRC resident beneficial holders. In addition, such PRC residents may not always be able to complete the necessary registration procedures required by Circular 75. We also have little control over either our present or prospective direct or indirect stockholders or the outcome of such registration procedures. A failure by our PRC resident beneficial holders or future PRC resident stockholders to comply with Circular 75, if SAFE requires it, could subject these PRC resident beneficial holders to fines or legal sanctions, restrict our overseas or cross-border investment activities, limit our subsidiaries' ability to make distributions or pay dividends or affect our ownership structure, which could adversely affect our business and prospects. Any disruption in the supply of utilities or an outbreak of fire or other calamities at our production facilities may result in disruption in our production The production processes at our production facilities are dependent on a continuous supply of utilities such as electricity and water. As all our production facilities are situated in the PRC, there is a possibility that the PRC authorities may, as a result of a shortage of power, ration the supply of utilities, such as electricity, and require our production facilities to shut down periodically. Any disruption to the supply of electricity and/or water or any outbreak of fire or similar calamities at our production facilities may result in the breakdown of our facilities, such as our cold storage facilities, which will in turn lead to deterioration or loss of our inventories. This could adversely affect our ability to fulfill our sales orders and consequently, our business operations, financial performance and financial position may be adversely affected. - 32 - There is inherent risk related to the farmer-collectively-owned land use rights held by the farmer households The bulk of our cultivation and planting activities take place on our planting bases, which we lease from rural village cooperatives. All of our current leases are in the nature of farmer-collectively-owned land, and are leased from the farmer-households via the local Villagers' Committees (for more information on the role of the Villagers' Committees and the legal regime governing farmlands in the PRC, please refer to the section "Regulation— PRC Land Law". (a) Title Certificates The procedures and practice for issuing title certificates for farmer-collectively-owned land are less clear. Notwithstanding that PRC authorities have issued several legal directives and rules to regulate the process of issuing Collectively-owned Land Title Certificates (集体土地所有证) (for farmland) and Forest Title Certificates (林权证) (for forest land) to evidence the ownership of the farmers to the farmer-collectively-owned land, in practice, not many areas in the PRC have implemented such a system due to difficulties in identifying the proper owners for such farmer-collectively-owned lands, amongst other reasons (for more details regarding title certificates for farmer-collectively-owned land, please refer to the section "Regulation — PRC Land Law". Because of these practical difficulties in the title registration system for farmer-collectively-owned land, all the farmer-collectively-owned land, the rural villages cooperatives that we lease from do not have the requisite title certificates evidencing the respective lessors' title. Without obtaining the title certificates, it is possible that the title to the land may be challenged.If it is determined that the rural village cooperative that we lease from does not have title to the land our leases may be invalidated.We have sought to mitigate such title risk by obtaining written confirmations from the following authorities in the PRC that our lessors own the relevant farmer-collectively-owned land: (i) Songxi Forestry Bureau ( 松溪县林业局); (ii) Songxi AgriculturalBureau (松溪县农业局); (iii) Songxi State Owned Land Resources Bureau (松溪县国土资源管理局); However, there is no assurance that the title of these lessors, and consequently our leases, will not be challenged. (b) Rural Land Contracted Operation Rights Under the PRC laws, farmers desiring to cultivate lands are required to enter into Contracted Farming Agreements (承包合同) with the Villagers' Committees or Rural Collective Economic Organisations (村集体经济组织) in order to legally obtain a Rural Land Contracted Operation Right (农村土地承包经营权). Thereafter, the farmers should apply to the relevant Agriculture Bureau (农业局) or Forestry Bureau (林业局) which will then issue the Land Contracted Operation Right Certificate (土地承包经营权证) (for farmland) or the Forest Right Certificates (林权证) (for forest land) to certify that the farmer-household has obtained the Rural Land Contracted Operation Right (土地承包经营权证). Without obtaining such Rural Land Contracted Operation Right (土地承包经营权证), the relevant farmer-households would have no right to lease out the relevant Rural Land Contracted Operation Right (土地承包经营权证) to any third party. For more information regarding Rural Land Contracted Operation Right (土地承包经营权证) for farmer-collectively-owned land, please refer to the section "Regulation— PRC Land Law". Due to the lack of a well-developed central filing and registration system of administration and supervision in the PRC rural areas, not many Villagers' Committees or Rural Collective Economic Organisations (村集体经济组织) in practice would formally sign Contracted Farming Agreements (承包合同) when granting Rural Land Contracted Operation Right (土地承包经营权) to farmer-households. We are not aware of any signed Contracted Farming Agreements (承包合同) between the farmer-households concerned and their respective Villagers' Committees or Rural Collective Economic Organisations (村集体经济组织), or any Land Contacted Operation Right Certificate (土地承包经营权证) or the Forest Right Certificates (林权证) issued by the relevant authorities, to evidence the rights of the farmer-households to legally lease out the Rural Land Contracted Operation Right (土地承包经营权) to the relevant farmer-collectively-owned lands to our Group. If the relevant farmer-households do not possess the Rural Land Contracted Operation Right (土地承包经营权证), the validity of the relevant leases may be challenged. - 33 - Although we have sought to mitigate such risk by obtaining confirmation letters from the relevant Villagers' Committees for most of the land leased by our Group that the Rural Land Contracted Operation Right (土地承包经营权) to the land had been properly granted to the relevant farmer-households as well as written confirmations from the competent Agriculture Bureau or Forestry Bureau in Songxi confirming that the relevant farmer-households possess legitimate Rural Land Contracted Operation Rights (土地承包经营权) to all the farmer-collectively-owned land leased to our Group, there is no assurance that such confirmations would not be revoked or otherwise rendered defective in any respect (for further details in relation to the confirmation letters obtained, please refer to the section "Regulation—PRC Land Law"). (c) Uncertainty of Authorization and Uncertainty of Waivers of Pre-emptive Rights The rural village cooperatives that lease land to us are supposed to obtain waiver of pre-emptive right from all other farmer-households in the same village or Rural Collective Economic Organizations. However, in practice, the cooperatives or the lessors that we deal with do not obtain and keep record of such waiver letters. Without the other farmer-households' consent to waive their pre-emptive rights, the validity of the relevant leases may be challenged. Although we have sought to mitigate the aforesaid risks by obtaining power of attorney and villager representatives' meeting resolutions from representatives of the farmer-households, there is no assurance that the waiver from representatives of these farmer-households actually exist or would not be rendered defective in any respect. to our knowledge, no proceedings and/or claims have been raised against us relating to the validity of our leases. However, we cannot provide any assurance that such proceedings or claims may not arise in the future. In the event of such proceedings and/or claims are brought against us, our business operations and financial performance may be adversely affected. We are subject to environmental laws and regulations in the PRC We are subject to various PRC environmental laws and regulations in the areas where we operate, including laws regulating the emission and discharge of waste materials into soil, air or water. We are also required to obtain and comply with environmental permits for certain operations. In addition, we are responsible for cleaning up in the event that our operations result in the contamination of the environment at our manufacturing facilities. If we violate or fail to comply with the requirements, we could be fined or otherwise sanctioned by regulators. If more stringent compliance or clean-up standards under environmental laws or regulations are imposed, or the results of future testing and analysis at our operating facilities indicate that we are responsible for the release of hazardous substances, we may be subject to additional remediation liability. We have obtained Pollutants Discharge Permit (《排污许可证》) for Fujian Yada, and are currently in the process of applying for the Pollutants Discharge Permit (《排污许可证》) for Yaxin. According to applicable PRC laws, the penalty for not obtaining the Pollutants Discharge Permit (《排污许可证》) is a maximum fine of up to RMB0.2 million. We do not know at this time whether we will incur any fines or penalties as a result of our failure to have such a permit. Additional environmental matters may also arise in the future at sites where no problem is currently known. In the event of any non-compliance with environmental standards established by applicable laws and regulations or imposed by our customers, our business operations, financial performance, financial position and prospects may be adversely affected. We may face claims and/or administrative penalties for non-execution of labour contracts or non-payment and/or under-payment of social insurance and housing fund in respect of our temporary workers and a part of our full-time employees (a) Temporary Workers - 34 - We hire temporary workers to work in our processing factories on a temporary basis. We also, from time to time, hire farmers to work in our planting bases to handle due to the increased workload during harvesting seasons (collectively referred to as "Temporary Workers"). Please refer to the section "Employees" of this report for more information.Prior PRC law was unclear with respect to our obligations to enter into labour contracts with, or pay any social insurance or housing funds for, our Temporary Workers, and historically we did not enter into such contracts or pay social insurance for our Temporary Workers.With the implementation of PRC Labour Contract Laws (中华人民共和国劳动合同法 , "PRC Labour Contract Law") which came into effect from January 1, 2008 and the Implementation Regulations for the Labour Contract Laws (中华人民共和国劳动合同法实施条例) which came into effect September 18, 2008, the PRC government has been adopting increasingly stringent supervision standards over the labour market in the PRC, in particular the farmer workers. In view of the new legal environment, beginning February 1, 2006, we appointed a licensed employment service agent, Nanping Labour Dispatch Services Co., Ltd., Songxi Branch (南平市劳务派遣服务有限公司松溪分公司) to hire our Temporary Workers and dispatch such workers to our operating subsidiaries. Under this arrangement, the Temporary Workers are employees of the dispatch agent, and the agent undertakes the legal obligation to enter into labor contracts and to pay the social insurance and/or housing fund for the workers. The agent also confirms to us that it has undertaken all legal obligations as required by, and complied with all compulsory requirements of, applicable PRC labour laws and regulations. Despite the labor arrangement, according to the PRC Labour Contract Law, in the event that the agent violates applicable PRC labor law, resulting in damages to the employees, we may be held liable to compensate the Temporary Worker for such losses. Although we would be entitled to compensation by the agent for such losses, there is no assurance that the compensation we recovered, if any, would be sufficient to cover the losses incurred.We have obtained certain letters issued by the competent labor authorities and housing fund authorities confirming that we have not been penalized by the labor authorities or housing fund authorities. Nevertheless, we may still be subject to a late charge of 0.2% of the outstanding social insurance contribution per day, a fine ranging from RMB10,000 to RMB50,000 for not attending to housing fund registration, and face proceedings or claims brought by the Temporary Workers, for non-execution of labor contracts and/or non-payment of social insurance or housing fund in respect of the Temporary Workers we hired before September 2008. Due to the nature of our business, these Temporary Workers were employed during our peak harvesting seasons and they were paid on an hourly basis. However, as the turnover of our Temporary Workers was high, with some Temporary Workers working for durations as short as a week, we faced practical difficulty in maintaining a register to estimate and make payment for the amount of outstanding social insurance liability for such Temporary Workers. As a result, we are not able to quantify any our potential liability (if any).To date, we have neither received any verbal or written rectification notice from the labor authority or housing authority nor received any complaints or claims from any of our Temporary Workers regarding these matters. However, we are unable to give any assurance that such administrative penalties will not be imposed on us or such claims will not arise in the future. In the event any claims are brought by the Temporary Workers, we may be required to pay the administrative penalties and compensation and our business operations and financial performance may be adversely affected. (b) Full-time Employees Our PRC operating subsidiaries have not paid, or have not been able to pay certain past social insurance for their full-time employees due to differences in local regulations and inconsistent implementation or interpretation by local authorities in the PRC, insufficient understanding of our legal obligations, and different levels of acceptance of the social insurance by the full-time employees.We have attempted to rectify the under-payment and non-payment. However, the relevant local authorities in the PRC have stated that it is not possible to process rectification payments. Our PRC operating subsidiaries have begun paying the social insurance contributions for certain of their full-time employees based on their actual received salaries, but they have not been able to rectify the prior under-payment and non-payment.Although we have sought to mitigate such risk by obtaining certain written confirmations from the applicable labor authorities and housing fund authorities confirming that no penalty has been imposed on us, our PRC operating subsidiaries may still be subject to a late charge at 0.2% per day of the outstanding social insurance contribution, a fine ranging from RMB10,000 to RMB50,000 for not attending to housing fund registration, and face proceedings or claims for the aforesaid under-payment or non-payment of social insurance and housing fund in respect of their full-time employees. We have neither received any verbal or written rectification notice from labour authority or housing fund authority nor received any complaints or claims from any of our full-time employees relating to the aforesaid under-payment or non-payment. However, we are unable to give any assurance that such administrative penalties will not be imposed on us or such claims may not arise in the future and our business operations, financial performance and financial position may not be adversely affected. - 35 - RISKS RELATED TO THE MARKET FOR OUR STOCK GENERALLY There is no current market for our Common Stock. While our common stock is qualified for listing on the OTC Bulletin Board, there is currently no trading in our common stock. We cannot provide any assurances as to when our common stock will begin trading or that an active market will develop for our common stock. Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers which sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with net worth's in excess of $1,000,000 or annual incomes exceeding $200,000 (or $300,000 together with their spouses)).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.This rule adversely affects the ability of broker-dealers to sell our common stock and the ability of our stockholders to sell their shares of common stock. Additionally, our common stock is subject to the SEC regulations for "penny stock."Penny stock includes any equity security that is not listed on a national exchange and has a market price of less than $5.00 per share, subject to certain exceptions.The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock.This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock.The regulations also require that monthly statements be sent to holders of penny stock that disclose recent price information for the penny stock and information of the limited market for penny stocks.These requirements adversely affect the market liquidity of our common stock. The concentration of ownership of our securities by our controlling stockholder who does not participate in the management of our business can result in stockholder votes that are not in our best interests or the best interests of our minority stockholders. Mr. Cai Yangbo owns approximately 61% of our outstanding voting securities, giving him controlling interest in the Company.However, Mr.Cai is not an executive officer or director of the Company and is not a participant in any way in the day to day affairs of the Company.Mr.Cai may have little or no knowledge of the details of the Company's operations and does not participate in the corporate governance of the Company.In addition, this concentration of ownership may also have the effect of discouraging, delaying or preventing a future change of control, which could deprive our stockholders of an opportunity to receive a premium for their shares as part of a sale of our company and might reduce the price of our shares. Certain provisions of our Articlesof Incorporation may make it more difficult for a third party to effect a change-of-control. Our Articlesof Incorporation authorizes the board of directors to issue up to 10,000,000 shares of preferred stock.The preferred stock may be issued in one or more series, the terms of which may be determined at the time of issuance by the board of directors without further action by the stockholders.These terms may include preferences as to dividends and liquidation, conversion rights, redemption rights and sinking fund provisions.The issuance of any preferred stock could diminish the rights of holders of our common stock, and therefore could reduce the value of such common stock.In addition, specific rights granted to future holders of preferred stock could be used to restrict our ability to merge with, or sell assets to, a third party.The ability of the board of directors to issue preferred stock could make it more difficult, delay, discourage, prevent or make it more costly to acquire or effect a change-in-control, which in turn could prevent our stockholders from recognizing a gain in the event that a favorable offer is extended and could materially and negatively affect the market price of our common stock. - 36 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We are a green and organic food company with headquarters in Fujian Province, China.We currently provide over 100 kinds of fresh and processed products in three principal categories, bamboo shoot products, fresh vegetable and fruit, and processed vegetables.We have an integrated production line consisting of planting, manufacturing and sales of final products.We can supply around most of fresh raw material from our own land.We conduct our operations in China and sell products in 10 provinces and administrative regions in China as well as the Japanese market.We sell products through over 80 distributors and through our own direct sales force. Our prior year sales revenue grew by approximately 54% in the fiscal year ended December31, 2009 to $39.8 million, from $25.8 million in the prior year.Net income grew by approximately 81% in the fiscal year ended December31, 2009 to $12.1 million from $6.7 million in the prior year.Our gross margin for the fiscal year ended December31, 2009 was approximately 33%. In the first six months of 2010, our sales revenue grew by 70% to $32.7 million, from $19.2 million in the same period of 2009.Net income grew by 122% in the first six months of 2010 to $8.2 million, from $3.7 million in the same period of 2009.Our gross margin for the first six months of 2010 was 30%. RESULTS OF OPERATIONS Three Months Ended June 30, 2010 Compared to Three Months Ended June 30, 2009 The following table sets forth key components of our results of operations for the periods indicated, both in dollars and as a percentage of our net sales. (All amounts, other than percentage, in thousands of US dollars) Item For the three months ended June 30, 2010 For the three months ended June 30, 2009 (Unaudited) (As reported) (As reported) In Thousands As a Percentage In Thousands As a Percentage of Net Sales of Net Sales Net Sales $ % % Cost of Sales ) %) ) %) Gross profit 29
